 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2346 
 
AN ACT 
Making supplemental appropriations for the fiscal year ending September 30, 2009, and for other purposes.  
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2009, and for other purposes, namely: 
IDEPARTMENT OF AGRICULTUREForeign agricultural servicePublic Law 480 Title II GrantsFor an additional amount for Public Law 480 Title II Grants, $700,000,000, to remain available until expended.GENERAL PROVISIONS—THIS TITLE 
101.Notwithstanding any other provision of law, amounts made available to provide assistance under the emergency conservation program established under title IV of the Agricultural Credit Act of 1978 (16 U.S.C. 2201 and 2202) and unobligated as of the date of the enactment of this Act shall be available to the Secretary of Agriculture, until expended, for expenses under that program related to recovery efforts in response to natural disasters. 
102. 
(a)For an additional amount for gross obligations for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922 et seq.) and operating (7 U.S.C. 1941 et seq.) loans, to be available from funds in the Agricultural Credit Insurance Fund, as follows: direct farm ownership loans, $360,000,000; direct operating loans, $400,000,000; and unsubsidized guaranteed operating loans, $50,201,000. 
(b)For an additional amount for the cost of direct and guaranteed loans, including the cost of modifying loans as defined in section 502 of the Congressional Budget Act of 1974, as follows: direct farm ownership loans, $22,860,000; direct operating loans, $47,160,000; and unsubsidized guaranteed operating loans, $1,250,000. 
IIDEPARTMENT OF COMMERCEEconomic Development AdministrationECONOMIC DEVELOPMENT ASSISTANCE PROGRAMSFor an additional amount for “Economic Development Assistance Programs”, $40,000,000, to remain available until September 30, 2010: Provided, That the amount provided under this heading shall be for Trade Adjustment Assistance for Communities under subchapter A, chapter 4, title II of the Trade Act of 1974 (19 U.S.C. 2371 et seq.) and Trade Adjustment Assistance for Firms under chapter 3, title II of the Trade Act of 1974 (19 U.S.C. 2341 et seq.).DEPARTMENT OF JUSTICEDetention trusteeFor an additional amount for “Detention Trustee”, $60,000,000, to remain available until September 30, 2010.Legal Activities Salaries and Expenses, General Legal ActivitiesFor an additional amount for Salaries and Expenses, $1,648,000, to remain available until September 30, 2010.Salaries and Expenses, United States AttorneysFor an additional amount for Salaries and Expenses, $15,000,000, to remain available until September 30, 2010.United States Marshals ServiceSALARIES AND EXPENSESFor an additional amount for “Salaries and Expenses”, $10,000,000, to remain available until September 30, 2010.National Security DivisionSalaries and ExpensesFor an additional amount for Salaries and Expenses, $1,389,000, to remain available until September 30, 2010.Federal Bureau of InvestigationSALARIES AND EXPENSESFor an additional amount for “Salaries and Expenses”, $35,000,000, to remain available until September 30, 2010.Drug Enforcement AdministrationSALARIES AND EXPENSESFor an additional amount for “Salaries and Expenses”, $20,000,000, to remain available until September 30, 2010.Bureau of alcohol, tobacco, firearms and explosivesSalaries and ExpensesFor an additional amount for Salaries and Expenses, $14,000,000, to remain available until September 30, 2010.Federal Prison SystemSalaries and ExpensesFor an additional amount for Salaries and Expenses, $5,038,000, to remain available until September 30, 2010.GENERAL PROVISION—THIS TITLE(Including Rescission) 
201. 
(a)Of the funds appropriated in chapter 2 of title I of Public Law 110–252 under the heading Office of Inspector General, $3,000,000 is rescinded. 
(b)For an additional amount for Office of Inspector General, $3,000,000, to remain available until September 30, 2010. 
IIIDEPARTMENT OF DEFENSEMilitary PersonnelMilitary Personnel, ArmyFor an additional amount for Military Personnel, Army, $11,750,687,000.Military Personnel, NavyFor an additional amount for Military Personnel, Navy, $1,627,288,000.Military Personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $1,524,947,000.Military Personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $1,500,740,000.Reserve Personnel, ArmyFor an additional amount for Reserve Personnel, Army, $418,155,000.Reserve Personnel, NavyFor an additional amount for Reserve Personnel, Navy, $39,478,000.Reserve Personnel, Marine CorpsFor an additional amount for Reserve Personnel, Marine Corps, $29,179,000.Reserve Personnel, Air ForceFor an additional amount for Reserve Personnel, Air Force, $14,943,000.National Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $1,775,733,000.National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $45,000,000.OPERATION AND MAINTENANCEOperation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $13,769,418,000.Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $2,274,903,000.Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $1,034,366,000.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $5,980,386,000.Operation and Maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $5,101,696,000, of which: 
(1)not to exceed $12,500,000 for the Combatant Commander Initiative Fund, to be used in support of Operation Iraqi Freedom and Operation Enduring Freedom; and 
(2)not to exceed $1,000,000,000, to remain available until expended, for payments to reimburse key cooperating nations, for logistical, military, and other support including access provided to United States military operations in support of Operation Iraqi Freedom and Operation Enduring Freedom, notwithstanding any other provision of law: Provided, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, in his discretion, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military operations in Iraq and Afghanistan: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph.Operation and Maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $110,017,000.Operation and Maintenance, Navy ReserveFor an additional amount for Operation and Maintenance, Navy Reserve, $25,569,000.Operation and Maintenance, Marine Corps ReserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $30,775,000.Operation and Maintenance, Air Force ReserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $34,599,000.Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $178,446,000.Afghanistan Security Forces FundFor the Afghanistan Security Forces Fund, $3,606,939,000, to remain available until September 30, 2010: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, and construction, and funding: Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund and used for such purposes: Provided further, That the Secretary shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation.Pakistan Counterinsurgency Fund(INCLUDING TRANSFER OF FUNDS)There is hereby established in the Treasury of the United States the Pakistan Counterinsurgency Fund. For the Pakistan Counterinsurgency Fund, $400,000,000, to remain available until September 30, 2010: Provided, That such funds shall be available to the Secretary of Defense, with the concurrence of the Secretary of State, notwithstanding any other provision of law, for the purpose of allowing the Secretary of Defense, or the Secretary's designee, to provide assistance to Pakistan's security forces; including program management and the provision of equipment, supplies, services, training, and funds; and facility and infrastructure repair, renovation, and construction to build the counterinsurgency capability of Pakistan's military and Frontier Corps, and of which up to $2,000,000 shall be available to provide urgent humanitarian assistance to the people of Pakistan only as part of civil-military training exercises for Pakistani security forces receiving assistance under the Pakistan Counterinsurgency Fund and to assist the Government of Pakistan in creating such a program beginning in fiscal year 2010: Provided further, That the authority to provide assistance under this provision is in addition to any other authority to provide assistance to foreign nations: Provided further, That the Secretary of Defense may transfer such amounts as the Secretary may determine from the funds provided herein to any appropriations available to the Department of Defense or, with the concurrence of the Secretary of State and head of the relevant Federal department or agency, to any other non-intelligence related Federal account to accomplish the purposes provided herein: Provided further, That funds so transferred shall be merged with and be available for the same purposes and for the same time period as the appropriation or fund to which transferred: Provided further, That the authority of the Secretary of Defense to obligate or transfer funds pursuant to this paragraph shall apply only to funds appropriated for such purposes in this Act (including funds appropriated by another paragraph of this Act that are transferred to the Pakistan Counterinsurgency Fund by such other paragraph), and such authority shall not be continued beyond the expiration date specified in the matter preceding the first proviso, except with respect to funds so transferred to the Pakistan Counterinsurgency Fund by another paragraph of this Act: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation account, notify the Committees on Appropriations in writing of the details of any such transfer.PROCUREMENTAircraft Procurement, ArmyFor an additional amount for Aircraft Procurement, Army, $1,192,744,000, to remain available until September 30, 2011.Missile Procurement, ArmyFor an additional amount for Missile Procurement, Army, $704,041,000, to remain available until September 30, 2011.Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for Procurement of Weapons and Tracked Combat Vehicles, Army, $1,983,971,000, to remain available until September 30, 2011.Procurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $230,075,000, to remain available until September 30, 2011.Other Procurement, ArmyFor an additional amount for Other Procurement, Army, $7,113,742,000, to remain available until September 30, 2011.Aircraft Procurement, NavyFor an additional amount for Aircraft Procurement, Navy, $636,669,000, to remain available until September 30, 2011.Weapons Procurement, NavyFor an additional amount for Weapons Procurement, Navy, $29,498,000, to remain available until September 30, 2011.Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $348,919,000, to remain available until September 30, 2011.Other Procurement, NavyFor an additional amount for Other Procurement, Navy, $197,193,000, to remain available until September 30, 2011.Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps, $1,526,447,000, to remain available until September 30, 2011.Aircraft Procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force, $4,592,068,000, to remain available until September 30, 2011.Missile Procurement, Air ForceFor an additional amount for Missile Procurement, Air Force, $49,716,000, to remain available until September 30, 2011.Procurement of Ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $158,684,000, to remain available until September 30, 2011.Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $1,802,083,000, to remain available until September 30, 2011.Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $237,868,000, to remain available until September 30, 2011.National Guard and Reserve EquipmentFor an additional amount for “National Guard and Reserve Equipment”, $500,000,000, to remain available until September 30, 2011: Provided, That such funds may be used only to procure high priority items of equipment that may be used by reserve component units for combat missions and units’ missions in support of the State governors: Provided further, That the Chiefs of the National Guard and of the Reserve components shall, not later than 60 days after the enactment of this Act, individually submit to the congressional defense committees a listing of items of equipment to be procured for their respective National Guard or Reserve component.Mine Resistant Ambush Protected Vehicle Fund(including transfer of funds)For the Mine Resistant Ambush Protected Vehicle Fund, $4,543,000,000, to remain available until September 30, 2010: Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, to procure, sustain, transport, and field Mine Resistant Ambush Protected vehicles: Provided further, That the Secretary shall transfer such funds only to appropriations for operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: Provided further, That the Secretary shall, not fewer than 10 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer.RESEARCH, DEVELOPMENT, TEST AND EVALUATIONResearch, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $52,935,000, to remain available until September 30, 2010.Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy, $136,786,000, to remain available until September 30, 2010.Research, Development, Test and Evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $160,474,000, to remain available until September 30, 2010.Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $483,304,000, to remain available until September 30, 2010.REVOLVING AND MANAGEMENT FUNDSDefense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $861,726,000, to remain available until expended.OTHER DEPARTMENT OF DEFENSE PROGRAMSDefense Health ProgramFor an additional amount for Defense Health Program, $1,055,297,000, of which $845,508,000 is for operation and maintenance; of which $50,185,000, to remain available until September 30, 2011, is for procurement; and of which $159,604,000, to remain available until September 30, 2010, is for research, development, test and evaluation: Provided, That up to $14,360,000,000 appropriated for operation and maintenance under this heading or any prior Act may be available for contracts entered into under the Tricare program.Drug Interdiction and Counter-Drug Activities, Defense(including transfer of funds)For an additional amount for Drug Interdiction and Counter-Drug Activities, Defense, $120,398,000, to remain available until September 30, 2010.Joint Improvised Explosive Device Defeat FundFor an additional amount for Joint Improvised Explosive Device Defeat Fund, $1,116,746,000, to remain available until September 30, 2011.Office of the Inspector GeneralFor an additional amount for Office of the Inspector General, $9,551,000.GENERAL PROVISIONS—THIS TITLE 
301.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2009.(including transfer of funds) 
302.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer between appropriations up to $2,500,000,000 of the funds made available to the Department of Defense in this title: Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in section 8005 of the Department of Defense Appropriations Act, 2009 (division C of Public Law 110–329) except for the fourth proviso. 
303.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)).(Including Transfer of Funds) 
304.During fiscal year 2009 and from funds in the Defense Cooperation Account, as established by 10 U.S.C. 2608, the Secretary of Defense may transfer not to exceed $6,500,000 to such appropriations or funds of the Department of Defense as the Secretary shall determine for use consistent with the purposes for which such funds were contributed and accepted: Provided, That such amounts shall be available for the same time period as the appropriation to which transferred: Provided further, That the Secretary shall report to the Congress all transfers made pursuant to this authority. 
305.Supervision and administration costs associated with a construction project funded with appropriations available for operation and maintenance or Afghanistan Security Forces Fund provided in this title, and executed in direct support of the overseas contingency operations in Iraq and Afghanistan, may be obligated at the time a construction contract is awarded: Provided, That for the purpose of this section, supervision and administration costs include all in-house Government costs.(Including Rescissions) 
306. 
(a) 
(1)Of the funds appropriated in chapter 2 of title IX of Public Law 110–252 under the heading, Iraq Security Forces Fund, $1,000,000,000 is rescinded. 
(2)For an additional amount for Iraq Security Forces Fund, $1,000,000,000, to remain available until September 30, 2010: Provided, That funds may not be obligated or transferred from this fund until 15 days after the date on which the Secretary of Defense notifies the congressional defense committees in writing of the details of the proposed obligation or transfer. 
(b)Notwithstanding any other provision of this Act, each amount in this section is designated as an emergency requirement and necessary to meet emergency needs pursuant to sections 403(a) and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
307.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: Provided, That upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000: Provided further, That the Secretary shall report to the Congress all purchases made pursuant to this authority within 30 days of using the authority. 
308.From funds made available in this title, the Secretary of Defense may purchase motor vehicles for use by military and civilian employees of the Department of Defense in Iraq and Afghanistan, up to a limit of $75,000 per vehicle, notwithstanding other limitations applicable to passenger carrying motor vehicles.(rescissions) 
309.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That none of the amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
Procurement, Marine Corps, 2007/2009, $54,400,000; 
 
Other Procurement, Army, 2008/2010, $29,300,000; 
 
Procurement, Marine Corps, 2008/2010, $10,300,000; 
 
Aircraft Procurement, Air Force, 2008/2010, $44,000,000; 
 
Research, Development, Test and Evaluation, Navy, 2008/2009, $11,300,000; 
 
Research, Development, Test and Evaluation, Air Force, 2008/2009, $36,107,000; 
 
Research, Development, Test and Evaluation, Defense-Wide, 2008/2009, $169,124,000; 
 
Operation and Maintenance, Army, 2009/2009, $352,359,000; 
 
Operation and Maintenance, Navy, 2009/2009, $881,481,000; 
 
Operation and Maintenance, Marine Corps, 2009/2009, $54,466,000; 
 
Operation and Maintenance, Air Force, 2009/2009, $925,203,000; 
 
Operation and Maintenance, Defense-Wide, 2009/2009, $267,635,000; 
 
Operation and Maintenance, Army Reserve, 2009/2009, $23,338,000; 
 
Operation and Maintenance, Navy Reserve, 2009/2009, $62,910,000; 
 
Operation and Maintenance, Marine Corps Reserve, 2009/2009, $1,250,000; 
 
Operation and Maintenance, Air Force Reserve, 2009/2009, $163,786,000; 
 
Operation and Maintenance, Army National Guard, 2009/2009, $57,819,000; 
 
Operation and Maintenance, Air National Guard, 2009/2009, $250,645,000; 
 
Aircraft Procurement, Army, 2009/2011, $22,600,000; 
 
Procurement of Ammunition, Army, 2009/2011, $107,100,000; 
 
Other Procurement, Army, 2009/2011, $245,000,000; 
 
Procurement, Marine Corps, 2009/2011, $10,300,000; 
 
Other Procurement, Air Force, 2009/2011, $17,500,000; 
 
Procurement, Defense-Wide, 2009/2011, $6,400,000; 
 
Research, Development, Test and Evaluation, Army, 2009/2010, $187,710,000; 
 
Research, Development, Test and Evaluation, Navy, 2009/2010, $217,060,000; and 
 
Research, Development, Test and Evaluation, Air Force, 2009/2010, $287,567,000.(Including Transfer of Funds) 
310. 
(a)Retroactive stop-loss special pay compensation to eligible claimantsIn addition to the amounts appropriated or otherwise made available elsewhere in this Act, $534,400,000 is appropriated to the Department of Defense, to remain available for obligation until expended: Provided, That such funds shall be available to the Secretaries of the military departments only to make payment of claims specified in subsection (b) to members of the Armed Forces, including members of the reserve components, and former and retired members under the jurisdiction of the Secretary who, at any time during the period beginning on September 11, 2001, and ending on September 30, 2009, served on active duty while the members’ enlistment or period of obligated service was extended, or whose eligibility for retirement was suspended, pursuant to section 123 or 12305 of title 10, United States Code, or any other provision of law (commonly referred to as a ‘‘stop-loss authority’’) authorizing the President to extend an enlistment or period of obligated service, or suspend an eligibility for retirement, of a member of the uniformed services in time of war or of national emergency declared by Congress or the President. 
(b)Claims submission requiredClaims for retroactive Stop-Loss Special Pay compensation under this section shall be submitted to the Secretary of the Military Department concerned not later than 1 year after the date on which the implementing rules of subsection (d) take effect. Notwithstanding any other provision of law, the Secretaries of the military departments may not pay claims that are submitted more than 1 year after the date on which the implementing rules of subsection (d) take effect. 
(c)Payment amountThe amount to be paid under subsection (a) to or on behalf of an eligible member, retired member, or former member described in such subsection shall be $500 per month for each month or portion of a month during the period specified in such subsection that the member was retained on active duty as a result of application of the stop-loss authority. 
(d)RulemakingNot later than 120 days after the date of enactment of this Act, the Secretary of Defense shall issue rules to expedite the payment of claims under subsection (b). 
(e)Treatment of deceased membersIf an eligible member, retired member, or former member described in subsection (a) dies before the payment required by this section is made, the Secretary concerned shall make the payment in accordance with section 2771 of title 10, United States Code. 
(f)Exclusion of certain former membersA former member of the Armed Forces is not eligible for a payment under this section if the former member was discharged or released from the Armed Forces under other than honorable conditions. 
(g)Relation to other stop-loss special payA member, retired member, or former member may not receive a payment under this section and stop-loss special pay under section 8116 of the Department of Defense Appropriations Act, 2009 (division C of Public Law 110–329; 122 Stat. 3646) for the same month or portion of a month during which the member was retained on active duty as a result of application of the stop-loss authority. 
(h)Report on executionThe Secretary of Defense shall provide a report to the congressional defense committees on the implementation of the retroactive stop-loss benefit. The report shall include the following: the number of claims filed, the number of claims approved, the number of claims denied, the number of claims still pending, the amount of funding that has been obligated, the amount of funding still available for this purpose, and the average payment provided. This report is due 1 year after the date on which the implementing rules of subsection (d) take effect, and every 6 months thereafter until all funding provided for this purpose has been obligated and all submitted claims have been processed. 
311. 
(a)Section 132 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1392) is repealed. 
(b)Notwithstanding any other provision of law, the Secretary of the Air Force may retire C–5A aircraft from the inventory of the Air Force 15 days after certifying to the congressional defense committees that retiring the aircraft will not significantly increase operational risk of not meeting the National Defense Strategy, provided that such retirements may not reduce total strategic airlift force structure inventory below the 292 strategic airlift aircraft level identified in the Mobility Capability Study 2005 (MCS–05) unless otherwise addressed in the fiscal year 2010 National Defense Authorization Act. 
312.None of the funds appropriated or otherwise made available by this title may be obligated or expended to provide award fees to any defense contractor contrary to the provisions of section 814 of the National Defense Authorization Act, Fiscal Year 2007 (Public Law 109–364). 
313.None of the funds provided in this title may be used to finance programs or activities denied by Congress in fiscal years 2008 or 2009 appropriations to the Department of Defense or to initiate a procurement or research, development, test and evaluation new start program without prior written notification to the congressional defense committees. 
314.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States control over any oil resource of Iraq. 
315.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for the purpose of establishing any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan. 
316. 
(a)Report on Iraq Troop Drawdown Status, Goals, and TimetableIn recognition and support of the policy of President Barack Obama to withdraw all United States combat brigades from Iraq by August 31, 2010, and all United States military forces from Iraq on December 31, 2011, Congress directs the Secretary of Defense (in consultation with other members of the National Security Council) to prepare a report that identifies troop drawdown status and goals and includes— 
(1)a detailed, month-by-month description of the transition of United States military forces and equipment out of Iraq; and 
(2)a detailed, month-by-month description of the transition of United States contractors out of Iraq. 
(b)Elements of ReportAt a minimum, the Secretary of Defense shall address the following: 
(1)How the Government of Iraq is assuming the responsibility for reconciliation initiatives as the mission of the United States Armed Forces transitions. 
(2)How the drawdown of military forces complies with the President's planned withdrawal of combat brigades by August 31, 2010, and all United States forces by December 31, 2011. 
(3)The roles and responsibilities of remaining contractors in Iraq as the United States mission evolves, including the anticipated number of United States contractors to remain in Iraq after August 31, 2010, and December 31, 2011. 
(c)Submission 
(1)Not later than 90 days after the date of enactment of this Act, and every 90 days thereafter through September 30, 2010, the Secretary of Defense shall submit the report required by subsection (a) and a classified annex to the report, as necessary. 
(2)The Secretary may submit the report required by subsection (a) separately as provided in paragraph (1) or include the information required by this report when submitting reports required of the Secretary under section 9204 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2410). 
(d)Extension of related reporting requirementSection 9204(a) of the Supplemental Appropriations Act, 2008 is amended by striking “fiscal year 2009” and inserting “fiscal year 2010”. 
317. 
(a)Repeal of Secretary of Defense reports on transition readiness of Iraq and Afghan security forcesSubsection (a) of section 9205 of Public Law 110–252 (122 Stat. 2412) is repealed. 
(b)Modification of reports on use of certain security forces funds 
(1)Preparation in consultation with commander of centcomSubsection (b)(1) of such section is amended by inserting the Commander of the United States Central Command; after the Secretary of Defense;. 
(2)Period of reportsSuch subsection is further amended by striking not later than 120 days after the date of the enactment of this Act and every 90 days thereafter and inserting not later than 45 days after the end of each fiscal year quarter. 
(3)Funds covered by reportsSuch subsection is further amended by striking and Afghanistan Security Forces Fund and inserting , Afghanistan Security Forces Fund, and Pakistan Counterinsurgency Fund. 
(c)Notice new projects and transfers of fundsSubsection (c) of such section is amended by striking the headings and all that follows and inserting “the headings as follows: 
 
(1)Iraq Security Forces Fund. 
(2)Afghanistan Security Forces Fund. 
(3)Pakistan Counterinsurgency Fund.. 
(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
318. 
(a)Section 1174(h)(1) of title 10, United States Code, is amended to read as follows: 
 
(1) A member who has received separation pay under this section, or separation pay, severance pay, or readjustment pay under any other provision of law, based on service in the armed forces, and who later qualifies for retired or retainer pay under this title or title 14 shall have deducted from each payment of such retired or retainer pay an amount, in such schedule of monthly installments as the Secretary of Defense shall specify, taking into account the financial ability of the member to pay and avoiding the imposition of undue financial hardship on the member and member’s dependents, until the total amount deducted is equal to the total amount of separation pay, severance pay, and readjustment pay so paid.. 
(b)Section 1175(e)(3)(A) of title 10, United States Code, is amended to read as follows: 
 
(3)(A) A member who has received the voluntary separation incentive and who later qualifies for retired or retainer pay under this title shall have deducted from each payment of such retired or retainer pay an amount, in such schedule of monthly installments as the Secretary of Defense shall specify, taking into account the financial ability of the member to pay and avoiding the imposition of undue financial hardship on the member and member’s dependents, until the total amount deducted is equal to the total amount of voluntary separation incentive so paid. If the member elected to have a reduction in voluntary separation incentive for any period pursuant to paragraph (2), the deduction required under the preceding sentence shall be reduced as the Secretary of Defense shall specify.. 
(c)Effective DateThe amendments made by this section shall apply to any repayments of separation pay, severance pay, readjustment pay, special separation benefit, or voluntary separation incentive, that occur on or after the date of enactment, including any ongoing repayment actions that were initiated prior to this amendment. 
319. 
(a)Reports requiredNot later than 60 days after the date of the enactment of this Act and every 90 days thereafter, the President shall submit to the members and committees of Congress specified in subsection (b) a report on the prisoner population at the detention facility at Naval Station Guantanamo Bay, Cuba. 
(b)Specified members and committees of CongressThe members and committees of Congress specified in this subsection are the following: 
(1)The majority leader and minority leader of the Senate. 
(2)The Chairman and Ranking Member on the Committee on Armed Services of the Senate. 
(3)The Chairman and Vice Chairman of the Select Committee on Intelligence of the Senate. 
(4)The Chairman and Vice Chairman of the Committee on Appropriations of the Senate. 
(5)The Speaker of the House of Representatives. 
(6)The minority leader of the House of Representatives. 
(7)The Chairman and Ranking Member on the Committee on Armed Services of the House of Representatives. 
(8)The Chairman and Vice Chairman of the Permanent Select Committee on Intelligence of the House of Representatives. 
(9)The Chairman and Ranking Member of the Committee on Appropriations of the House of Representatives. 
(c)Matters To be includedEach report submitted under subsection (a) shall include the following: 
(1)The name and country of origin of each detainee at the detention facility at Naval Station Guantanamo Bay, Cuba, as of the date of such report. 
(2)A current summary of the evidence, intelligence, and information used to justify the detention of each detainee listed under paragraph (1) at Naval Station Guantanamo Bay. 
(3)A current accounting of all the measures taken to transfer each detainee listed under paragraph (1) to the individual’s country of citizenship or another country. 
(4)A current description of the number of individuals released or transferred from detention at Naval Station Guantanamo Bay who are confirmed or suspected of returning to terrorist activities after release or transfer from Naval Station Guantanamo Bay. 
(5)An assessment of any efforts by al Qaeda to recruit detainees released from detention at Naval Station Guantanamo Bay. 
(d)Additional matters To be included in initial reportThe first report submitted under subsection (a) shall also include the following: 
(1)A description of the process that was previously used for screening the detainees described by subsection (c)(4) prior to their release or transfer from detention at Naval Station Guantanamo Bay, Cuba. 
(2)An assessment of the adequacy of that screening process for reducing the risk that detainees previously released or transferred from Naval Station Guantanamo Bay would return to terrorist activities after release or transfer from Naval Station Guantanamo Bay. 
(3)An assessment of lessons learned from previous releases and transfers of individuals who returned to terrorist activities for reducing the risk that detainees released or transferred from Naval Station Guantanamo Bay will return to terrorist activities after their release or transfer. 
IVDEPARTMENT OF DEFENSE—CIVILDEPARTMENT OF THE ARMYCorps of engineers—CivilOPERATION AND MAINTENANCEFor an additional amount for Operation and Maintenance to dredge navigation channels and repair damage to Corps projects nationwide related to natural disasters, $42,875,000, to remain available until expended: Provided, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this Act.FLOOD CONTROL AND COASTAL EMERGENCIESFor an additional amount for Flood Control and Coastal Emergencies, as authorized by section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), for necessary expenses relating to the consequences of natural disasters as authorized by law, $754,290,000, to remain available until expended: Provided, That the Secretary of the Army is directed to use $315,290,000 of the funds appropriated under this heading to support emergency operations, to repair eligible projects nationwide, and for other activities in response to natural disasters: Provided further, That the Secretary of the Army is directed to use $439,000,000 of the amount provided under this heading for barrier island restoration and ecosystem restoration to restore historic levels of storm damage reduction to the Mississippi Gulf Coast: Provided further, That this work shall be carried out at full Federal expense: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this Act.DEPARTMENT OF ENERGYENERGY PROGRAMSStrategic Petroleum Reserve(Transfer of Funds)For an additional amount for Strategic Petroleum Reserve, $21,585,723, to remain available until expended, to be derived by transfer from the SPR Petroleum Account  for site maintenance activities.ATOMIC ENERGY DEFENSE ACTIVITIESNational nuclear security administrationWEAPONS ACTIVITIESFor an additional amount for “Weapons Activities”, $30,000,000, to remain available until expended, to be divided among the three national security laboratories of Livermore, Sandia and Los Alamos and other entities to fund a sustainable capability to analyze nuclear and biological weapons intelligence: Provided, That the Secretary of Energy, in cooperation with the Director of National Intelligence, shall provide a written report to the Appropriations Committees of the House of Representatives and the Senate, the Armed Services Committees of the House of Representatives and the Senate, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate within 90 days of enactment of this Act on how the Department of Energy will invest these resources to sustain technical and core analytical capabilities.Defense Nuclear NonproliferationFor an additional amount for Defense Nuclear Nonproliferation, $55,000,000, to remain available until expended.GENERAL PROVISIONS—THIS TITLElimited transfer authority 
401.Section 403 of title IV of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by striking all of the text and inserting the following: 
 
403.Limited transfer authorityThe Secretary of Energy may transfer up to 0.5 percent from each amount appropriated to the Department of Energy in this title to any other appropriate account within the Department of Energy, to be used for management and oversight activities: Provided, That the Secretary shall provide a report to the Committees on Appropriations of the House of Representatives and the Senate 15 days prior to any transfer: Provided further, That any funds so transferred under this section shall remain available for obligation until September 30, 2012..waiver of federal employment requirements 
402.Section 4601(c)(1) of the Atomic Energy Defense Act (50 U.S.C. 2701(c)(1)) is amended by striking September 30, 2008 and inserting September 30, 2009.corps of engineers technical fix 
403. 
(a)In GeneralSection 3181 of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1158) is amended— 
(1)in subsection (a)— 
(A)by redesignating paragraphs (4) through (11) as paragraphs (5), (6), (8), (9), (10), (11), (12), and (13), respectively; 
(B)by inserting after paragraph (3) the following: 
 
(4)Northeast Harbor, MaineThe project for navigation, Northeast Harbor, Maine, authorized by section 2 of the Act of March 2, 1945 (59 Stat. 12).; and 
(C)by inserting after paragraph (6) (as redesignated by subparagraph (A)) the following: 
 
(7)Tenants Harbor, MaineThe project for navigation, Tenants Harbor, Maine, authorized by the first section of the Act of March 2, 1919 (40 Stat. 1275).; and 
(2)in subsection (h)— 
(A)by striking paragraphs (15) and (16); and 
(B)by redesignating paragraphs (17) through (29) as paragraphs (15) through (27), respectively. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1041).corps of engineers reprogramming authority 
404.Unlimited reprogramming authority is granted to the Secretary of the Army for funds provided in title IV—Energy and Water Development of Public Law 111–5 under the heading Department of Defense—Civil, Department of the Army, Corps of Engineers—Civil.bureau of reclamation reprogramming authority 
405.Unlimited reprogramming authority is granted to the Secretary of the Interior for funds provided in title IV—Energy and Water Development of Public Law 111–5 under the heading Bureau of Reclamation, Water and Related Resources.cost analysis of tritium program changes 
406.No funds in this Act, or other previous Acts, shall be provided to fund activities related to the mission relocation of either the design authority for the gas transfer systems or tritium research and development facilities during the current fiscal year and until the Department can provide the Senate Appropriations Committee an independent technical mission review and cost analysis by the JASON’s as proposed in the Complex Transformation Site-Wide Programmatic Environmental Impact Statement.Corps of Engineers project cost ceiling increase 
407.The project for ecosystem restoration, Upper Newport Bay, California, authorized by section 101(b)(9) of the Water Resources Development Act of 2000 (114 Stat. 2577), is modified to authorize the Secretary to construct the project at a total cost of $50,659,000, with an estimated Federal cost of $32,928,000 and a non-Federal cost of $17,731,000.Title 17 Innovative Technology Loan Guarantee Program 
408.The matter under the heading Title 17 Innovative Technology Loan Guarantee Program of title III of division C of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 619) is amended in the ninth proviso— 
(1)by striking or (d) and inserting (d); and 
(2)by striking the guarantee and inserting the guarantee; (e) contracts, leases or other agreements entered into prior to May 1, 2009 for front-end nuclear fuel cycle projects, where such project licenses technology from the Department of Energy, and pays royalties to the federal government for such license and the amount of such royalties will exceed the amount of federal spending, if any, under such contracts, leases or agreements; or (f) grants or cooperative agreements, to the extent that obligations of such grants or cooperative agreements have been recorded in accordance with section 1501(a)(5) of title 31, United States Code, on or before May 1, 2009. 
VEXECUTIVE OFFICE OF THE PRESIDENT AND FUNDS APPROPRIATED TO THE PRESIDENTNational security councilSalaries and ExpensesFor an additional amount for Salaries and Expenses, $2,936,000, of which $800,000 shall remain available until expended and $2,136,000 shall remain available until September 30, 2010.THE JUDICIARYCourts of Appeals, District Courts, and Other Judicial ServicesSalaries and Expenses(Including Transfer of Funds)For an additional amount for “Salaries and Expenses”, $10,000,000, to remain available until September 30, 2010: Provided, That notwithstanding section 302 of division D of Public Law 111–8, funding shall be available for transfer between Judiciary accounts to meet increased workload requirements resulting from immigration and other law enforcement initiatives.INDEPENDENT AGENCIESFinancial Crisis Inquiry CommissionSALARIES AND EXPENSESFor the necessary expenses of the Financial Crisis Inquiry Commission established pursuant to section 5 of the Fraud Enforcement and Recovery Act of 2009 (Public Law 111–21), $8,000,000, to remain available until February 15, 2011.Securities and Exchange CommissionSalaries and ExpensesFor an additional amount for necessary expenses for the Securities and Exchange Commission, $10,000,000, to remain available until September 30, 2010, for investigation of securities fraud.GENERAL PROVISIONS—THIS TITLE 
501. 
(a)In GeneralSection 3(c)(2)(A) of Public Law 110–428 is amended— 
(1)in the matter before clause (i), by striking 4-year and inserting 5-year; and 
(2)in clause (i), by striking 1-year and inserting 2-year. 
(b)Effective DateThe amendments made by subsection (a) shall take effect as if included in the enactment of Public Law 110–428. 
502.The fourth proviso under the heading District of Columbia Funds of title IV of division D of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 655) is amended by striking and such title and inserting , as amended by laws enacted pursuant to section 442(c) of the District of Columbia Home Rule Act of 1973, approved December 24, 1973 (87 Stat. 798), and such title, as amended,. 
503.Title V of division D of the Omnibus Appropriations Act, 2009 (Public Law 111–8) is amended under the heading Federal Communications Commission by striking the first proviso and inserting the following: Provided, That of the funds provided, not less than $3,000,000 shall be available for developing a national broadband plan pursuant to title VI of division B of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) and for carrying out any other responsibility pursuant to that title:.Extension of limitations 
504. 
(a)In generalSection 44(f)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1831u(f)(1)) is amended— 
(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving the margins 2 ems to the right; 
(2)by striking evidence of debt by any insured and inserting the following: “evidence of debt by— 
 
(A)any insured; and 
(3)by striking the period at the end and inserting the following: “; and 
 
(B)any nondepository institution operating in such State, shall be equal to not more than the greater of the State's maximum lawful annual percentage rate or 17 percent— 
(i)to facilitate the uniform implementation of federally mandated or federally established programs and financings related thereto, including— 
(I)uniform accessibility of student loans, including the issuance of qualified student loan bonds as set forth in section 144(b) of the Internal Revenue Code of 1986; 
(II)the uniform accessibility of mortgage loans, including the issuance of qualified mortgage bonds and qualified veterans' mortgage bonds as set forth in section 143 of such Code; 
(III)the uniform accessibility of safe and affordable housing programs administered or subject to review by the Department of Housing and Urban Development, including— 
(aa)the issuance of exempt facility bonds for qualified residential rental property as set forth in section 142(d) of such Code; 
(bb)the issuance of low income housing tax credits as set forth in section 42 of such Code, to facilitate the uniform accessibility of provisions of the American Recovery and Reinvestment Act of 2009; and 
(cc)the issuance of bonds and obligations issued under that Act, to facilitate economic development, higher education, and improvements to infrastructure, and the issuance of bonds and obligations issued under any provision of law to further the same; and 
(ii)to facilitate interstate commerce generally, including consumer loans, in the case of any person or governmental entity (other than a depository institution subject to subparagraph (A) and paragraph (2)).. 
(b)Effective periodThe amendments made by subsection (a) shall apply with respect to contracts consummated during the period beginning on the date of enactment of this Act and ending on December 31, 2010. 
VIDEPARTMENT OF HOMELAND SECURITYU.S. Customs and Border ProtectionSalaries and ExpensesFor an additional amount for “Salaries and Expenses”, $46,200,000, to remain available until September 30, 2010, of which $6,200,000 shall be for the care, treatment, and transportation of unaccompanied alien children; and of which $40,000,000 shall be for response to border security issues on the Southwest border of the United States.Air and Marine Interdiction, Operations, Maintenance, and ProcurementFor an additional amount for “Air and Marine Interdiction, Operations, Maintenance, and Procurement”, $5,000,000, to remain available until September 30, 2010, for response to border security issues on the Southwest border of the United States.U.S. Immigration and Customs EnforcementSalaries and ExpensesFor an additional amount for “Salaries and Expenses”, $66,800,000, to remain available until September 30, 2010, of which $11,800,000 shall be for the care, treatment, and transportation of unaccompanied alien children; and of which $55,000,000 shall be for response to border security issues on the Southwest border of the United States.Coast GuardOperating ExpensesFor an additional amount for “Operating Expenses”, $139,503,000; of which $129,503,000 shall be for Coast Guard operations in support of Operation Iraqi Freedom and Operation Enduring Freedom; and of which $10,000,000 shall be available until September 30, 2010, for High Endurance Cutter maintenance, major repairs, and improvements.Federal Emergency Management AgencySTATE AND LOCAL PROGRAMSFor an additional amount for “State and Local Programs”, $30,000,000 shall be for Operation Stonegarden.GENERAL PROVISIONS—THIS TITLE 
601.Notwithstanding sections 12112, 55102, and 55103 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating shall issue a certificate of documentation with appropriate endorsement for engaging in the coastwise trade in the State of Alabama for the drydock ALABAMA (United States official number 641504). 
602.Notwithstanding sections 55101, 55103, and 12112 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the vessel MARYLAND INDEPENDENCE (official number 662573). The coastwise endorsement issued under authority of this section is terminated if— 
(1)the vessel, or controlling interest in the person that owns the vessel, is conveyed after the date of enactment of this Act; or 
(2)any repairs or alterations are made to the vessel outside of the United States.(including rescission of funds) 
603. 
(a)RescissionOf amounts previously made available from Federal Emergency Management Agency, Disaster Relief to the State of Mississippi pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) for Hurricane Katrina, an additional $100,000,000 are rescinded. 
(b)AppropriationFor Federal Emergency Management Agency, State and Local Programs, there is appropriated an additional $100,000,000, to remain available until expended, for a grant to the State of Mississippi for an interoperable communications system required in the aftermath of Hurricane Katrina. 
604.The Department of Homeland Security Appropriations Act, 2009 (Public Law 110–329) is amended under the heading Federal Emergency Management Agency, Management and Administration after the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), by adding Cerro Grande Fire Assistance Act of 2000 (division C, title I, 114 Stat. 583),. 
605.Notwithstanding any provision under (a)(1)(A) of 15 U.S.C. 2229a specifying that grants must be used to increase the number of firefighters in fire departments, the Secretary of Homeland Security may, in making grants described under 15 U.S.C. 2229a for fiscal year 2009 or fiscal year 2010, grant waivers from the requirements of subsection (a)(1)(B), subsection (c)(1), subsection (c)(2), and subsection (c)(4)(A), and may award grants for the hiring, rehiring, or retention of firefighters. 
606.The Administrator of the Federal Emergency Management Agency shall extend through March 2010 reimbursement of State-run case management programs related to Hurricanes Katrina and Rita for individuals in such programs on April 30, 2009. 
607.Section 552 of division E of the Consolidated Appropriations Act, 2008 (Public Law 110–161) is amended by striking “local educational agencies” and inserting “primary or secondary school sites” and by inserting “and section 406(c)(2)” after “section 406(c)(1)”. 
608.For purposes of qualification for loans made under the Disaster Assistance Direct Loan Program as allowed under Public Law 111–5 relating to disaster declaration FEMA–1791–DR (issued September 13, 2008) the base period for tax determining loss of revenue may be fiscal year 2009 or fiscal year 2010. 
609. 
(a)Federal share of disaster assistanceNotwithstanding any other provision of law, including any agreement, the Federal share of assistance, including direct Federal assistance provided under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172), for damages resulting from Hurricane Ike (FEMA–1791–DR and FEMA–1792–DR), shall be 90 percent of the eligible costs under such section and shall be 100 percent of such costs under sections 403 and 407 of such Act (42 U.S.C. 5170b and 5173). 
(b)Notwithstanding any other provision of law, including any agreement, the Federal share of assistance, including direct Federal assistance provided under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172), for FEMA–1841–DR shall be 90 percent of the eligible costs under such section and shall be 100 percent of such costs under sections 403 and 407 of such Act (42 U.S.C. 5170b and 5173). 
(c)Notwithstanding any other provision of law, including any agreement, the Federal share of assistance, including direct Federal assistance provided under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172), for FEMA–1838–DR shall be 90 percent of the eligible costs under such section and shall be 100 percent of such costs under sections 403 and 407 of such Act (42 U.S.C. 5170b and 5173). 
(d)ApplicabilityThe Federal share provided by subsections (a), (b), and (c) shall apply to disaster assistance provided before, on, or after the date of enactment of this Act. 
VIIDEPARTMENT OF THE INTERIORDepartment-wide ProgramsWildland Fire Management(including transfer of funds)For an additional amount to cover necessary expenses for wildfire suppression and emergency rehabilitation activities of the Department of the Interior, $50,000,000, to remain available until expended: Provided, That such funds shall only become available if funds provided previously for wildland fire suppression will be exhausted imminently and after the Secretary of the Interior notifies the Committees on Appropriations of the House of Representatives and the Senate in writing of the need for these additional funds: Provided further, That the Secretary of the Interior may transfer any of these funds to the Secretary of Agriculture if the transfer enhances the efficiency or effectiveness of Federal wildland fire suppression activities.DEPARTMENT OF AGRICULTUREForest serviceWildland Fire Management(including transfer of funds)For an additional amount to cover necessary expenses for wildfire suppression and emergency rehabilitation activities of the Forest Service, $200,000,000, to remain available until expended: Provided, That such funds shall only become available if funds provided previously for wildland fire suppression will be exhausted imminently and after the Secretary of Agriculture notifies the Committees on Appropriations of the House of Representatives and the Senate in writing of the need for these additional funds: Provided further, That the Secretary of Agriculture may transfer not more than $50,000,000 of these funds to the Secretary of the Interior if the transfer enhances the efficiency or effectiveness of Federal wildland fire suppression activities.GENERAL PROVISION—THIS TITLE 
701.Public Law 111–8, division E, title III, Department of Health and Human Services, Agency for Toxic Substances and Disease Registry, Toxic Substances and Environmental Public Health is amended by inserting per eligible employee after $1,000. 
VIIIDEPARTMENT OF HEALTH AND HUMAN SERVICESAdministration for children and familiesREFUGEE AND ENTRANT ASSISTANCEFor an additional amount for Refugee and Entrant Assistance for necessary expenses for unaccompanied alien children as authorized by section 462 of the Homeland Security Act of 2002 and section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, $82,000,000, to remain available through September 30, 2011.Office of the Secretarypublic health and social services emergency fund(including transfer of funds)For an additional amount for Public Health and Social Services Emergency Fund to prepare for and respond to an influenza pandemic, including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools and to assist international efforts and respond to international needs relating to the 2009–H1N1 influenza outbreak, $1,850,000,000, to remain available until expended: Provided, That no less than $350,000,000 shall be for upgrading State and local capacity: Provided further, That no less than $200,000,000 shall be transferred to the Centers for Disease Control and Prevention to carry out global and domestic disease surveillance, laboratory capacity and research, laboratory diagnostics, risk communication, rapid response, and quarantine: Provided further, That products purchased with these funds may, at the discretion of the Secretary of Health and Human Services (Secretary), be deposited in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act: Provided further, That notwithstanding section 496(b) of the Public Health Service Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccine and other biologics, where the Secretary finds such a contract necessary to secure sufficient supplies of such vaccines or biologics: Provided further, That funds appropriated in this paragraph and not specifically designated in this paragraph may be transferred to, and merged with, other appropriation accounts of the Department of Health and Human Services and other Federal agencies, as determined by the Secretary to be appropriate, to be used for the purposes specified in this paragraph and to the fund authorized by section 319F–4 of the Public Health Service Act: Provided further, That transfers to other Federal agencies shall be made in consultation with the Director of the Office of Management and Budget: Provided further, That 15 days prior to transferring any funds in this paragraph, the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate of any such transfer and the planned uses of the funds: Provided further, That the transfer authority provided in this paragraph is in addition to any other transfer authority available in this or any other Act.For an additional amount for “Public Health and Social Services Emergency Fund” to prepare for and respond to an influenza pandemic, including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools and to assist international efforts and respond to international needs, $5,800,000,000, to remain available until expended: 
Provided, That products purchased with these funds may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act: 
Provided further, That funds provided in this paragraph shall be available for obligation only in the amounts designated by the President in one or more written notices to the Congress as emergency funds required to address critical needs related to emerging influenza viruses: 
Provided further, That funds appropriated in this paragraph may be transferred to, and merged with, other appropriation accounts of the Department of Health and Human Services and other Federal agencies to be used for the purposes specified in this paragraph and to the fund authorized by section 319F–4 of the Public Health Service Act: 
Provided further, That transfers to other Federal agencies shall be made in consultation with the Director of the Office of Management and Budget: 
Provided further, That none of the funds provided in this paragraph shall be made available for obligation until 15 days following the submittal of a detailed obligation plan to the Committees on Appropriations of the House of Representatives and the Senate by the Department of Health and Human Services or any other Federal agency receiving funds: 
Provided further, That such plan shall be coordinated with the Executive Office of the President, shall identify the amounts and the activities for which funds are specified by the President, and shall be subject to reprogramming procedures: 
Provided further, That the transfer authority provided in this paragraph is in addition to any other transfer authority available in this or any other Act.GENERAL PROVISIONS—THIS TITLE(transfer of funds) 
801.Section 801(a) of division A of Public Law 111–5 is amended by inserting , and may be transferred by the Department of Labor to any other account within the Department for such purposes before the end period. 
802.Title II of division F of the Omnibus Appropriations Act, 2009 (Public Law 111–8) is amended under the heading Children and Families Services Programs— 
(1)by striking the first proviso in its entirety; and 
(2)by striking Provided further the first place it appears and inserting Provided. 
803.The Commissioner of the Rehabilitation Services Administration, or the Director of a designated State unit that has approval to make awards under section 723 of the Rehabilitation Act, may allocate funds appropriated under the American Reinvestment and Recovery Act of 2009 (Public Law 111–5) (ARRA) for the Centers for Independent Living Program among centers in a State without regard to the priority in section 722(e)(3) or section 723(e)(3) of the Rehabilitation Act of 1973 for funding new centers if the allocation is consistent with the provisions of the State plan submitted under section 704 of the Rehabilitation Act and approved by the Commissioner. Such funds and other Independent Living funds available under ARRA that are being set aside by the Department of Education for competitive grants may be used to support multi-year grants of up to 5 years and may be expended by any recipients of such multi-year grants during the project period of the grant, notwithstanding any provision in the Rehabilitation Act limiting the period of availability for obligation or expenditure by the grantee.(including transfer of funds) 
804. 
(a)Notwithstanding any other provision of law, during the period from September 1 through September 30, 2009, the Secretary of Education shall transfer to the Career, Technical, and Adult Education account an amount not to exceed $10,260,000 from amounts that would otherwise lapse at the end of fiscal year 2009 and that were originally made available under the Department of Education Appropriations Act, 2009 or any Department of Education Appropriations Act for a previous fiscal year. 
(b)Funds transferred under this section to the Career, Technical, and Adult Education account shall be obligated by September 30, 2009. 
(c)Any amounts transferred pursuant to this section shall be for carrying out Adult Education State Grants, and shall be allocated, notwithstanding any other provision of law, only to those States that received funds under that program for fiscal year 2009 that were at least 9.9 percent less than those States received under that program for fiscal year 2008. 
(d)The Secretary shall use these additional funds to increase those States’ allocations under that program up to the amount they received under that program for fiscal year 2008. 
(e)The Secretary shall notify the Committees on Appropriations of both Houses of Congress of any transfer pursuant to this section. 
IXLEGISLATIVE BRANCHCAPITOL POLICEGeneral ExpensesFor an additional amount for Capitol Police, General Expenses, $71,606,000, to purchase and install a new radio system for the U.S. Capitol Police, to remain available until September 30, 2012: Provided, That the Chief of the Capitol Police may not obligate any of the funds appropriated under this heading without approval of an obligation plan by the Committees on Appropriations of the Senate and the House of Representatives.CONGRESSIONAL BUDGET OFFICESalaries and ExpensesFor an additional amount for Salaries and Expenses, $2,000,000, to remain available until September 30, 2010. 
XDEPARTMENT OF DEFENSEMilitary Construction, Army(including rescission)For an additional amount for Military Construction, Army, $1,326,231,000, of which $680,850,000 shall remain available until September 30, 2010, and of which $645,381,000 for child development centers, warrior in transition facilities, hurricane damage repair, and planning and design shall remain available until September 30, 2013: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects not otherwise authorized by law: Provided further, That of the funds provided under this heading, not to exceed $68,081,000 shall be available for study, planning, design, and architect and engineer services: Provided further, That none of the funds provided under this heading for military construction projects in Afghanistan shall be obligated or expended until the Secretary of Defense certifies to the Committees on Appropriations of both Houses of Congress that a prefinancing statement for each project has been submitted to the North Atlantic Treaty Organization (NATO) for consideration of funding by the NATO Security Investment Program: Provided further, That, notwithstanding any other provision of this Act, of the funds provided under this heading, $143,242,000 are designated as an emergency requirement and necessary to meet emergency needs pursuant to sections 403(a) and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010: Provided further, That of the funds appropriated for “Military Construction, Army” under Public Law 110–252, $143,242,000 are hereby rescinded.Military Construction, Navy and Marine CorpsFor an additional amount for Military Construction, Navy and Marine Corps, $235,881,000, to remain available until September 30, 2013: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects not otherwise authorized by law: Provided further, That of the funds provided under this heading, not to exceed $11,000,000 shall be available for study, planning, design, and architect and engineer services.Military Construction, Air ForceFor an additional amount for Military Construction, Air Force, $281,620,000, of which $258,150,000 shall remain available until September 30, 2010, and of which $23,470,000 for child development centers and planning and design shall remain available until September 30, 2013: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects not otherwise authorized by law: Provided further, That of the funds provided under this heading, not to exceed $12,070,000 shall be available for study, planning, design, and architect and engineer services: Provided further, That none of the funds provided under this heading for military construction projects in Afghanistan shall be obligated or expended until the Secretary of Defense certifies to the Committees on Appropriations of both Houses of Congress that a prefinancing statement for each project has been submitted to the North Atlantic Treaty Organization (NATO) for consideration of funding by the NATO Security Investment Program.Military Construction, Defense-WideFor an additional amount for Military Construction, Defense-Wide, $661,552,000, to remain available until September 30, 2013: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and military construction projects in the United States not otherwise authorized by law: Provided further, That of the amount provided under this heading, $169,500,000 shall be for the construction of a National Security Agency data center and $488,000,000 shall be for the construction of hospitals: Provided further, That $1,589,500,000 is hereby authorized for the National Security Agency data center for fiscal years 2009 through 2013 for the purposes of this appropriation: Provided further, That not later than 30 days after the enactment of this Act, the Secretary of Defense shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for the funds provided for hospital construction under this heading.North Atlantic Treaty Organization Security Investment ProgramFor an additional amount for North Atlantic Treaty Organization Security Investment Program, $100,000,000, to remain available until expended: Provided, That notwithstanding any other provision of law, such funds are authorized for the North Atlantic Treaty Security Investment Program for purposes of section 2806 of title 10, United States Code, and section 2502 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417).Department of Defense Base Closure Account 2005For deposit into the Department of Defense Base Closure Account 2005, established by section 2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $263,300,000, to remain available until expended: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out operation and maintenance, planning and design and military construction projects not otherwise authorized by law.General Provisions—This Title 
1001.None of the funds appropriated in this or any other Act may be used to disestablish, reorganize, or relocate the Armed Forces Institute of Pathology, except for the Armed Forces Medical Examiner and the National Museum of Health and Medicine, until the President has established, as required by section 722 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 199; 10 U.S.C. 176 note), a Joint Pathology Center, and the Joint Pathology Center is demonstrably performing the minimum requirements set forth in section 722 of the National Defense Authorization Act for Fiscal Year 2008. 
1002. 
(a)EntitlementSection 3311 of title 38, United States Code, is amended— 
(1)in subsection (b), by adding at the end the following new paragraph: 
 
(9)An individual who is the child of a person who, on or after September 11, 2001, dies in line of duty while serving on active duty as a member of the Armed Forces.; and 
(2)by adding at the end the following new subsection: 
 
(f)Marine Gunnery Sergeant John David Fry scholarship 
(1)In generalEducational assistance payable by reason of paragraph (9) of subsection (b) shall be known as the Marine Gunnery Sergeant John David Fry scholarship. 
(2)Definition of childFor purposes of that paragraph, the term child includes a married individual or an individual who is above the age of twenty-three years.. 
(b)AmountSection 3313(c)(1) of such title is amended by striking section 3311(b)(1) or 3311(b)(2) and inserting paragraph (1), (2), or (9) of section 3311(b). 
(c)Time limitation for useSection 3321(b) of such title is amended by adding at the end the following new paragraph: 
 
(4)Applicability to children of deceased membersThe period during which an individual entitled to educational assistance by reason of section 3311(b)(9) may use such individual’s entitlement expires at the end of the 15-year period beginning on the date of such individual’s eighteenth birthday.. 
(d)Effective date; applicability 
(1)Effective dateThe amendments made by this section shall take effect on August 1, 2009. 
(2)ApplicabilityThe Secretary of Veterans Affairs shall begin making payments to individuals entitled to educational assistance by reason of paragraph (9) of section 3311(b) of title 38, United States Code, as added by subsection (a), by not later than August 1, 2010. In the case of an individual entitled to educational assistance by reason of such paragraph for the period beginning on August 1, 2009, and ending on July 31, 2010, the Secretary shall make retroactive payments to such individual for such period by not later than August 1, 2010.  
XIDEPARTMENT OF STATEAdministration of foreign affairsDiplomatic and Consular Programs(INCLUDING TRANSFER OF FUNDS)For an additional amount for ‘‘Diplomatic and Consular Programs’’, $997,890,000, to remain available until September 30, 2010, of which $146,358,000 is for Worldwide Security Protection and shall remain available until expended: Provided, That the Secretary of State may transfer up to $137,600,000 of the funds made available under this heading to any other appropriation of any department or agency of the United States, upon the concurrence of the head of such department or agency, to support operations in and assistance for Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: Provided further, That of the funds appropriated under this heading, up to $10,000,000 for public diplomacy activities may be transferred to, and merged with, funds made available under the heading “International Broadcasting Operations” for broadcasting activities to the Pakistan-Afghanistan border region.office of inspector general(including transfer of funds)For an additional amount for Office of Inspector General, $24,122,000, to remain available until September 30, 2010, of which $7,000,000 shall be transferred to the Special Inspector General for Iraq Reconstruction for reconstruction oversight, and $7,200,000 shall be transferred to the Special Inspector General for Afghanistan Reconstruction for reconstruction oversight: Provided, That the Special Inspector General for Afghanistan Reconstruction may exercise the authorities of subsections (b) through (i) of section 3161 of title 5, United States Code (without regard to subsection (a) of such section) for funds made available for fiscal years 2009 and 2010: Provided further, That the Inspector General of the United States Department of State and the Broadcasting Board of Governors, the Special Inspector General for Iraq Reconstruction, the Special Inspector General for Afghanistan Reconstruction, and the Inspector General of the United States Agency for International Development shall coordinate and integrate the programming of funds made available under this heading in fiscal year 2009 for oversight of programs in Afghanistan, Pakistan and Iraq: Provided further, That the Secretary of State shall submit to the Committees on Appropriations, within 30 days of completion, the annual comprehensive audit plan for the Middle East and South Asia developed by the Southwest Asia Joint Planning Group in accordance with section 842 of Public Law 110–181.Embassy Security, Construction, and MaintenanceFor an additional amount for “Embassy Security, Construction, and Maintenance”, $921,500,000, to remain available until expended, for worldwide security upgrades, acquisition, and construction as authorized, and shall be made available for secure diplomatic facilities and housing for United States mission staff in Afghanistan and Pakistan, and for mobile mail screening units.International organizationsContributions for International Peacekeeping ActivitiesFor an additional amount for Contributions for International Peacekeeping Activities, $721,000,000, to remain available until September 30, 2010.United States Agency for International DevelopmentFunds Appropriated to the PresidentOPERATING EXPENSESFor an additional amount for “Operating Expenses”, $157,600,000, to remain available until September 30, 2010.CAPITAL INVESTMENT FUNDFor an additional amount for “Capital Investment Fund”, $48,500,000, to remain available until expended.OFFICE OF INSPECTOR GENERALFor an additional amount for “Office of Inspector General”, $3,500,000, to remain available until September 30, 2010, for oversight of programs in Afghanistan and Pakistan.bilateral economic assistancefunds appropriated to the presidentglobal health and child survivalFor an additional amount for Global Health and Child Survival, $150,000,000, to remain available until September 30, 2010: Provided, That $50,000,000 shall be made available for pandemic preparedness and response: Provided further, That $100,000,000 shall be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of 2003 (Public Law 108–25), for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria: Provided further, That notwithstanding any other provision of law, to include minimum funding requirements or funding directives, if the President determines and reports to the Committees on Appropriations that the human-to-human transmission of the H1N1 virus is efficient and sustained, severe, and is spreading internationally, funds made available under the headings Global Health and Child Survival, “Development Assistance”, “Economic Support Fund”, and “Millennium Challenge Corporation” in prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to combat the H1N1 virus: Provided further, That funds made available pursuant to the authority of the previous proviso shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.International Disaster AssistanceFor an additional amount for International Disaster Assistance, $270,000,000, to remain available until expended.economic support fund(including transfer of funds)For an additional amount for Economic Support Fund, $2,973,601,000, to remain available until September 30, 2010: Provided, That of the funds made available under this heading for assistance for the West Bank and Gaza, $2,000,000 shall be transferred to, and merged with, funds available under the heading United States Agency for International Development, Funds Appropriated to the President, Office of Inspector General to conduct oversight of programs in the West Bank and Gaza: Provided further, That of the amounts made available for assistance for the West Bank and Gaza, not more than $200,000,000 may be made available for cash transfer assistance to the Palestinian Authority: Provided further, That none of the funds made available under this heading for cash transfer assistance to the Palestinian Authority may be obligated for salaries of personnel of the Palestinian Authority located in Gaza: Provided further, That of the funds appropriated under this heading, up to $10,000,000 may be made available for humanitarian assistance in Burma for individuals and communities impacted by Cyclone Nargis, notwithstanding any other provision of law: Provided further, That of the funds appropriated under this heading for assistance for Afghanistan and Pakistan, assistance may be provided notwithstanding any provision of law that restricts assistance to foreign countries for cross border stabilization and development programs between Afghanistan and Pakistan or between either country and the Central Asian republics, and shall be administered by the Special Representative for Afghanistan and Pakistan at the Department of State: Provided further, That none of the funds appropriated in this title for democracy and civil society programs may be made available for the construction of facilities in the United States.assistance for europe, eurasia and central asiaFor an additional amount for Assistance for Europe, Eurasia and Central Asia, $272,000,000, to remain available until September 30, 2010, of which $242,000,000 shall be available for assistance for Georgia: Provided, That funds appropriated under this heading may be made available for assistance for other Eurasian countries to meet unanticipated requirements only if the Secretary of State determines and reports to the Committees on Appropriations that to do so is in the national security interests of the United States: Provided further, That of the funds appropriated under this heading, $30,000,000 may be made available for assistance for the Kyrgyz Republic to provide a long-range air traffic control and safety system to support air operations in the Kyrgyz Republic, including at Manas International Airport, notwithstanding any other provision of law: Provided further, That funds appropriated under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.department of stateinternational narcotics control and law enforcementFor an additional amount for International Narcotics Control and Law Enforcement, $487,500,000, to remain available until September 30, 2010: Provided, That not less than $160,000,000 shall be made available for assistance for Mexico to combat drug trafficking and related violence and organized crime, and for judicial reform, institution building, anti-corruption, and rule of law activities: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that notifications shall be transmitted at least 5 days in advance of the obligation of any funds appropriated under this heading: Provided further, That none of the funds appropriated in this title may be made available for the cost of fuel for aircraft provided to Mexico, or for operations and maintenance of aircraft purchased by the Government of Mexico: Provided further, That in order to enhance border security and cooperation in law enforcement efforts between Mexico and the United States, funds appropriated in this title that are available for assistance for Mexico may be made available for the procurement of law enforcement communications equipment only if such equipment utilizes open standards and is compatible with, and capable of operating with, radio communications systems and related equipment utilized by Federal law enforcement agencies in the United States to enhance border security and cooperation in law enforcement efforts between Mexico and the United States.nonproliferation, anti-terrorism, demining and related programsFor an additional amount for Nonproliferation, Anti-Terrorism, Demining and Related Programs, $102,000,000, to remain available until September 30, 2010, of which up to $77,000,000 may be made available for the Nonproliferation and Disarmament Fund, notwithstanding any other provision of law, to promote bilateral and multilateral activities relating to nonproliferation, disarmament and weapons destruction, and shall remain available until expended: Provided, That funds made available for the Nonproliferation and Disarmament Fund shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That the Secretary of State shall work assiduously to facilitate the regular flow of people and licit goods in and out of Gaza at established border crossings.MIGRATION AND REFUGEE ASSISTANCEFor an additional amount for “Migration and Refugee Assistance”, $390,000,000, to remain available until expended.INTERNATIONAL SECURITY ASSISTANCEFunds Appropriated to the PresidentPeacekeeping OperationsFor an additional amount for “Peacekeeping Operations”, $185,000,000, to remain available until September 30, 2010: Provided, That up to $168,000,000 may be made available for assistance for Somalia, of which up to $115,900,000 may be used to pay assessed expenses of international peacekeeping activities in Somalia: Provided further, That of the funds appropriated under this heading, $15,000,000 shall be made available for assistance for the Democratic Republic of the Congo and $2,000,000 shall be made available for the Multinational Force and Observer mission in the Sinai.INTERNATIONAL MILITARY EDUCATION AND TRAININGFor an additional amount for “International Military Education and Training”, $2,000,000, to remain available until September 30, 2010, for assistance for Iraq.foreign military financing programFor an additional amount for Foreign Military Financing Program, $1,294,000,000, to remain available until September 30, 2010: Provided, That not less than $260,000,000 shall be made available for assistance for the Mexican Navy and shall be available notwithstanding section 7045(e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2009 (division H of Public Law 111–8): Provided further, That funds made available pursuant to the previous proviso shall be available notwithstanding section 36(b) of the Arms Export Control Act: Provided further, That of the funds appropriated under this heading, not less than $150,000,000 shall be made available for assistance for Jordan: Provided further, That of the funds appropriated under this heading, not less than $555,000,000, shall be available for grants only for Israel and shall be disbursed not later than October 30, 2009: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel by this paragraph shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which $145,965,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That of the funds appropriated under this heading, not less than $260,000,000 shall be made available for grants only for Egypt, including for border security programs and activities in the Sinai: Provided further, That funds appropriated pursuant to the previous proviso estimated to be outlayed for Egypt shall be transferred to an interest bearing account for Egypt in the Federal Reserve Bank of New York not later than October 30, 2009: Provided further, That up to $69,000,000 may be made available for assistance for Lebanon.pakistan counterinsurgency capability fund(including transfer of funds)There is hereby established in the Treasury of the United States a special account to be known as the Pakistan Counterinsurgency Capability Fund. For necessary expenses to carry out the provisions of chapter 8 of part I and chapters 2, 5, 6, and 8 of part II of the Foreign Assistance Act of 1961 and section 23 of the Arms Export Control Act for counterinsurgency activities in Pakistan, $700,000,000, which shall become available on September 30, 2009, and remain available until September 30, 2011: Provided, That such funds shall be available to the Secretary of State, with the concurrence of the Secretary of Defense, notwithstanding any other provision of law, for the purpose of providing assistance for Pakistan to build and maintain the counterinsurgency capability of Pakistani security forces (including the Frontier Corps), to include program management and the provision of equipment, supplies, services, training, and facility and infrastructure repair, renovation, and construction: Provided further, That such funds may be transferred by the Secretary of State to the Department of Defense or other Federal departments or agencies to support counterinsurgency operations and may be merged with and be available for the same purposes and for the same time period as the appropriation or fund to which transferred, or may be transferred pursuant to the authorities contained in the Foreign Assistance Act of 1961: Provided further, That the Secretary of State shall, not fewer than 15 days prior to making transfers from this appropriation, notify the Committees on Appropriations, and the congressional defense and foreign affairs committees, in writing of the details of any such transfer: Provided further, That the Secretary of State shall submit not later than 30 days after the end of each fiscal quarter to the Committees on Appropriations a report summarizing, on a project-by-project basis, the transfer of funds from this appropriation: Provided further, That upon determination by the Secretary of Defense or head of other Federal department or agency, with the concurrence of the Secretary of State, that all or part of the funds so transferred from this appropriation are not necessary for the purposes herein, such amounts may be transferred by the head of the relevant Federal department or agency back to this appropriation and shall be available for the same purposes and for the same time period as originally appropriated: Provided further, That any required notification or report may be submitted in classified or unclassified form.GENERAL PROVISIONS—THIS TITLEExtension of authorities 
1101.Funds appropriated in this title may be obligated and expended notwithstanding section 10 of Public Law 91–672, section 15 of the State Department Basic Authorities Act of 1956, section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)).Afghanistan 
1102. 
(a)In GeneralFunds appropriated in this title under the heading Economic Support Fund that are available for assistance for Afghanistan shall be made available, to the maximum extent practicable, in a manner that utilizes Afghan entities and emphasizes the participation of Afghan women and directly improves the security, economic and social well-being, and political status, of Afghan women and girls. 
(b)Assistance for women and girls 
(1)Funds appropriated in this title for assistance for Afghanistan shall comply with sections 7062 and 7063 of Public Law 111–8, and shall be made available to support programs that increase participation by women in the political process, including at the national, provincial, and sub-provincial levels, and in efforts to improve security in Afghanistan. 
(2)Of the funds appropriated for assistance for Afghanistan in fiscal year 2009 under the headings “Economic Support Fund” and “International Narcotics Control and Law Enforcement”, not less than $150,000,000 shall be made available to support programs that directly address the needs of Afghan women and girls, including for the Afghan Independent Human Rights Commission, the Afghan Ministry of Women’s Affairs, and for women-led nongovernmental organizations. 
(c)Procurement of afghan products and services 
(1)In generalFunds made available for assistance for Afghanistan in this title and in prior acts appropriating funds for Department of State, foreign operations, and related programs, may be used to conduct procurements and to award assistance instruments in which— 
(A)competition is limited to products, services, or sources that are from Afghanistan; 
(B)procedures other than competitive procedures are used to award a contract or assistance instrument to a particular source or sources from Afghanistan; or 
(C)a preference is provided for products, services, or sources that are from Afghanistan. 
(2)Products, Services, and Sources From AfghanistanFor the purposes of this section: 
(A)A product is from Afghanistan if it is mined, produced, or manufactured in Afghanistan. 
(B)A service is from Afghanistan if it is performed in Afghanistan by citizens or permanent resident aliens of Afghanistan. 
(C)A source is from Afghanistan if it— 
(i)is located in Afghanistan; and 
(ii)offers products or services that are from Afghanistan. 
(3)Reporting and Consulting RequirementNot less than 180 days after enactment of this Act the Secretary of State shall submit a report to the Committees on Appropriations on efforts undertaken by the Department of State and the United States Agency for International Development (USAID) to utilize this authority in order to enhance participation by Afghan entities in development activities in Afghanistan: Provided, That the Secretary of State and the Administrator of USAID shall consult with the Committees on Appropriations regarding the exercise of the authority of this subsection and prior to submitting the report required by this paragraph: Provided further, That the exercise of such authority in excess of $15,000,000 for any single contract or assistance instrument is subject to the regular notification procedures of the Committees on Appropriations. 
(d)AnticorruptionTen percent of the funds appropriated under the heading International Narcotics Control and Law Enforcement that are available for assistance for the Government of Afghanistan shall be withheld from obligation until the Secretary of State reports to the Committees on Appropriations that the Government of Afghanistan is implementing a policy to promptly remove from office any government official who is credibly alleged to have engaged in narcotics trafficking, gross violations of human rights, or other major crimes. 
(e)Acquisition of PropertyNot more than $20,000,000 of the funds appropriated in this title should be made available to pay for the acquisition of property for diplomatic facilities in Afghanistan. 
(f)United Nations Development ProgramFunds appropriated in this title may be made available for programs and activities of the United Nations Development Program (UNDP) in Afghanistan if the Secretary of State reports to the Committees on Appropriations that UNDP is fully cooperating with efforts of the United States Agency for International Development (USAID) to investigate expenditures by UNDP of USAID funds associated with the Quick Impact Program in Afghanistan. 
(g)National solidarity programOf the funds appropriated in this title under the heading “Economic Support Fund” that are available for assistance for Afghanistan, not less than $70,000,000 shall be made available for the National Solidarity Program. 
(h)AirwingsThe uses and oversight of aircraft purchased or leased by the Department of State and the United States Agency for International Development by funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations and related programs shall be coordinated under the authority of the United States Chief of Mission in Afghanistan: Provided, That such aircraft may be used to transport Federal and non-Federal personnel supporting the Department of State and United States Agency for International Development programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis.Allocations 
1103. 
(a)Funds appropriated in this title for the following accounts shall be made available for programs and countries in the amounts contained in the respective tables included in the joint statement accompanying this Act: 
(1)Diplomatic and Consular Programs . 
(2)Embassy Security, Construction, and Maintenance. 
(3)Economic Support Fund. 
(4)International Narcotics Control and Law Enforcement. 
(b)For the purposes of implementing this section, and only with respect to the tables included in the joint statement accompanying this Act, the Secretary of State and the Administrator of the United States Agency for International Development, as appropriate, may propose deviations to the amounts referenced in subsection (a), subject to the regular notification procedures of the Committees on Appropriations and section 634A of the Foreign Assistance Act of 1961.Spending plan and notification procedures 
1104. 
(a)Spending PlanNot later than 45 days after the enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit to the Committees on Appropriations a report detailing planned expenditures for funds appropriated in this title, except for funds appropriated under the headings International Disaster Assistance and Migration and Refugee Assistance. 
(b)NotificationFunds made available in this title shall be subject to the regular notification procedures of the Committees on Appropriations and section 634A of the Foreign Assistance Act of 1961.Global financial crisis 
1105. 
(a)In GeneralOf the funds appropriated in this title under the heading Economic Support Fund, not more than $255,601,000 may be made available for assistance for vulnerable populations in developing countries severely affected by the global financial crisis that— 
(1)have a 2007 per capita Gross National Income of $3,705 or less; 
(2)have seen a contraction in predicted growth rates of 2 percent or more since 2007; and 
(3)demonstrate consistent improvement on the democracy and governance indicators as measured by the Millennium Challenge Corporation 2009 Country Scorebook. 
(b)Transfer AuthoritiesOf the funds appropriated in this title under the heading “Economic Support Fund” for developing countries impacted by the global financial crisis— 
(1)up to $29,000,000 may be transferred and merged with “Development Credit Authority”, for the cost of direct loans and loan guarantees notwithstanding the dollar limitations in such account on transfers to the account and the principal amount of loans made or guaranteed with respect to any single country or borrower: Provided, That such transferred funds may be available to subsidize total loan principal, any portion of which is to be guaranteed, of up to $2,000,000,000: Provided further, That the authority provided by the previous proviso is in addition to authority provided under the heading “Development Credit Authority” in Public Law 111–8: Provided further, That up to $1,500,000 may be for administrative expenses to carry out credit programs administered by the United States Agency for International Development; and 
(2)up to $20,000,000 may be transferred to, and merged with, “Overseas Private Investment Corporation Program Account”: Provided, That the authority provided in this paragraph is in addition to authority provided in section 7081 in Public Law 111–8. 
(c)Reprogramming authorityNotwithstanding any other provision of law, funds appropriated under the heading “Millennium Challenge Corporation” (MCC) in prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for programs and activities to assist vulnerable populations severely affected by the global financial crisis in a country that has signed a compact with the MCC or has been designated by the MCC as a threshold country: Provided, That such a modification of a compact or threshold program by the MCC should be made, if practicable, prior to making available additional assistance for such purposes: Provided further, That the MCC shall consult with the Committees on Appropriations prior to exercising the authority of this subsection. 
(d)ReportThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development (USAID), shall submit a spending plan not later than 45 days after the date of enactment of this Act to the Committees on Appropriations, and prior to the initial obligation of funds appropriated for countries impacted by the global economic crisis, detailing the use of all funds on a country-by-country, and project-by-project basis: Provided, That for each project, the report shall include (1) the projected long-term economic impact of providing such funds; (2) the name of the entity or implementing organization to which funds are being provided; (3) whether funds will be provided as a direct cash transfer to a local or national government entity; and (4) an assessment of whether USAID has reviewed its existing programs in such country to determine reprogramming opportunities to increase assistance for vulnerable populations: Provided further, That funds transferred to the Development Credit Authority and the Overseas Private Investment Corporation are subject to the reporting requirements in section 1104.Iraq 
1106. 
(a)In GeneralFunds appropriated in this title that are available for assistance for Iraq shall be made available, to the maximum extent practicable, in a manner that utilizes Iraqi entities. 
(b)Matching RequirementFunds appropriated in this title for assistance for Iraq shall be made available in accordance with the Department of State's April 9, 2009, Guidelines for Government of Iraq Financial Participation in United States Government-Funded Civilian Foreign Assistance Programs and Projects. 
(c)Other AssistanceOf the funds appropriated in this title under the heading Economic Support Fund, not less than $15,000,000 shall be made available for targeted development programs and activities in areas of conflict in Iraq, and the responsibility for policy decisions and justifications for the use of such funds shall be the responsibility of the United States Chief of Mission in Iraq.Prohibition on assistance to hamas 
1107. 
(a)None of the funds appropriated in this title may be made available for assistance to Hamas, or any entity effectively controlled by Hamas or any power-sharing government of which Hamas is a member. 
(b)Notwithstanding the limitation of subsection (a), assistance may be provided to a power-sharing government only if the President certifies in writing and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1)(A) and (B) of the Foreign Assistance Act of 1961. 
(c)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this section. 
(d)Whenever the certification pursuant to subsection (b) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent, are continuing to comply with the principles contained in section 620K(b)(1)(A) and (B) of the Foreign Assistance Act of 1961. The report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government.terms and conditions 
1108.Unless otherwise provided for in this Act, funds appropriated or otherwise made available in this title shall be available under the authorities and conditions provided in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2009 (division H of Public Law 111–8), except that sections 7070(e), with respect to funds made available for macroeconomic growth assistance for Zimbabwe, and 7042(a) and (c) of such Act shall not apply to funds made available in this title.Multilateral development bank replenishments 
1109. 
(a)International Development AssociationThe International Development Association Act (22 U.S.C. 284 et seq.) is amended by adding at the end thereof the following: 
 
24.Fifteenth replenishment 
(a)The United States Governor of the International Development Association is authorized to contribute on behalf of the United States $3,705,000,000 to the fifteenth replenishment of the resources of the Association, subject to obtaining the necessary appropriations. 
(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $3,705,000,000 for payment by the Secretary of the Treasury. 
25.Multilateral debt relief 
(a)The Secretary of the Treasury is authorized to contribute, on behalf of the United States, not more than $356,000,000 to the International Development Association for the purpose of funding debt relief under the Multilateral Debt Relief Initiative in the period governed by the fifteenth replenishment of resources of the International Development Association, subject to obtaining the necessary appropriations and without prejudice to any funding arrangements in existence on the date of the enactment of this section. 
(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, not more than $356,000,000 for payment by the Secretary of the Treasury. 
(c)In this section, the term ‘Multilateral Debt Relief Initiative' means the proposal set out in the G8 Finance Ministers' Communique entitled ‘Conclusions on Development,' done at London, June 11, 2005, and reaffirmed by G8 Heads of State at the Gleneagles Summit on July 8, 2005.. 
(b)African Development FundThe African Development Fund Act (22 U.S.C. 290 et seq.) is amended by adding at the end thereof the following: 
 
219.Eleventh replenishment 
(a)The United States Governor of the African Development Fund is authorized to contribute on behalf of the United States $468,165,000 to the eleventh replenishment of the resources of the Fund, subject to obtaining the necessary appropriations. 
(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $468,165,000 for payment by the Secretary of the Treasury. 
220.Multilateral debt relief initiative 
(a)The Secretary of the Treasury is authorized to contribute, on behalf of the United States, not more than $26,000,000 to the African Development Fund for the purpose of funding debt relief under the Multilateral Debt Relief Initiative in the period governed by the eleventh replenishment of resources of the African Development Fund, subject to obtaining the necessary appropriations and without prejudice to any funding arrangements in existence on the date of the enactment of this section. 
(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, not more than $26,000,000 for payment by the Secretary of the Treasury..Promotion of policy goals at the world bank group 
1110.Title XVI of the International Financial Institutions Act (22 U.S.C. 262p et seq.) is amended by adding at the end thereof the following: 
 
1626.Reform of the doing business report of the world bank 
(a)The Secretary of the Treasury shall instruct the United States Executive Directors at the International Bank for Reconstruction and Development, the International Development Association, and the International Finance Corporation of the following United States policy goals, and to use the voice and vote of the United States to actively promote and work to achieve these goals: 
(1)Suspension of the use of the ‘Employing Workers' Indicator for the purpose of ranking or scoring country performance in the annual Doing Business Report of the World Bank until a set of indicators can be devised that fairly represent the value of internationally recognized workers' rights, including core labor standards, in creating a stable and favorable environment for attracting private investment. The indicators shall bring to bear the experiences of the member governments in dealing with the economic, social and political complexity of labor market issues. The indicators should be developed through collaborative discussions with and between the World Bank, the International Finance Corporation, the International Labor Organization, private companies, and labor unions. 
(2)Elimination of the ‘Labor Tax and Social Contributions' Subindicator from the annual Doing Business Report of the World Bank. 
(3)Removal of the ‘Employing Workers' Indicator as a ‘guidepost' for calculating the annual Country Policy and Institutional Assessment score for each recipient country. 
(b)Within 60 days after the date of the enactment of this section, the Secretary of the Treasury shall provide an instruction to the United States Executive Directors referred to in subsection (a) to take appropriate actions with respect to implementing the policy goals of the United States set forth in subsection (a), and such instruction shall be posted on the website of the Department of the Treasury. 
1627.Enhancing the transparency and effectiveness of the inspection panel process of the world bank 
(a)Enhancing transparency in implementation of management action plansThe Secretary of the Treasury shall direct the United States Executive Directors at the World Bank to seek to ensure that World Bank Procedure 17.55, which establishes the operating procedures of Management with regard to the Inspection Panel, provides that Management prepare and make available to the public semiannual progress reports describing implementation of Action Plans considered by the Board; allow and receive comments from Requesters and other Affected Parties for two months after the date of disclosure of the progress reports; post these comments on World Bank and Inspection Panel websites (after receiving permission from the requestors to post with or without attribution); submit the reports to the Board with any comments received; and make public the substance of any actions taken by the Board after Board consideration of the reports. 
(b)Safeguarding the independence and effectiveness of the inspection panelThe Secretary of the Treasury shall direct the United States Executive Directors at the World Bank to continue to promote the independence and effectiveness of the Inspection Panel, including by seeking to ensure the availability of, and access by claimants to, the Inspection Panel for projects supported by World Bank resources. 
(c)Evaluation of Country SystemsThe Secretary of the Treasury shall direct the United States Executive Directors at the World Bank to request an evaluation by the Independent Evaluation Group on the use of country environmental and social safeguard systems to determine the degree to which, in practice, the use of such systems provides the same level of protection at the project level as do the policies and procedures of the World Bank. 
(d)World bank definedIn this section, the term World Bank means the International Bank for Reconstruction and Development and the International Development Association..climate change mitigation and greenhouse gas accounting 
1111.Title XIII of the International Financial Institutions Act (22 U.S.C. 262m et seq.) is amended by adding at the end thereof the following: 
 
1308.CLIMATE CHANGE MITIGATION AND GREENHOUSE GAS ACCOUNTING 
(a)Use of greenhouse gas accountingThe Secretary of the Treasury shall seek to ensure that multilateral development banks (as defined in section 1701(c)(4) of this Act) adopt and implement greenhouse gas accounting in analyzing the benefits and costs of individual projects (excluding those with de minimus greenhouse gas emissions) for which funding is sought from the bank. 
(b)Expansion of climate change mitigation activitiesThe Secretary of the Treasury shall work to ensure that the multilateral development banks (as defined in section 1701(c)(4)) expand their activities supporting climate change mitigation by— 
(1)significantly expanding support for investments in energy efficiency and renewable energy, including zero carbon technologies; 
(2)reviewing all proposed infrastructure investments to ensure that all opportunities for integrating energy efficiency measures have been considered; 
(3)increasing the dialogue with the governments of developing countries regarding— 
(A)analysis and policy measures needed for low carbon emission economic development; and 
(B)reforms needed to promote private sector investments in energy efficiency and renewable energy, including zero carbon technologies; and 
(4)integrate low carbon emission economic development objectives into multilateral development bank country strategies. 
(c)Report to congressNot later than 1 year after the date of the enactment of this section, and annually thereafter, the Secretary of the Treasury shall submit a report on the status of efforts to implement this section to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Financial Services and the Committee on Appropriations of the House of Representatives..MULTILATERAL DEVELOPMENT BANK REFORM 
1112. 
(a)Budget disclosureThe Secretary of the Treasury shall seek to ensure that the multilateral development banks make timely, public disclosure of their operating budgets including expenses for staff, consultants, travel and facilities. 
(b)EvaluationThe Secretary of the Treasury shall seek to ensure that multilateral development banks rigorously evaluate the development impact of selected bank projects, programs, and financing operations, and emphasize use of random assignment in conducting such evaluations, where appropriate and to the extent feasible. 
(c)Extractive industriesThe Secretary of the Treasury shall direct the United States Executive Directors at the multilateral development banks to promote the endorsement of the Extractive Industry Transparency Initiative (EITI) by these institutions and the integration of the principles of the EITI into extractive industry-related projects that are funded by the multilateral development banks. 
(d)ReportNot later than September 30, 2009, the Secretary of the Treasury shall submit a report to the Committee on Appropriations and the Committee on Foreign Relations of the Senate, and the Committee on Appropriations and the Committee on Financial Services of the House of Representatives, detailing actions taken by the multilateral development banks to achieve the objectives of this section. 
(e)Coordination of development policyThe Secretary of the Treasury shall consult with the Secretary of State, the Administrator of the United States Agency for International Development, and other Federal agencies, as appropriate, in the formulation and implementation of United States policy relating to the development activities of the World Bank Group.Overseas comparability pay adjustment 
1113. 
(a)Subject to such regulations prescribed by the Secretary of State, including with respect to phase-in schedule and treatment as basic pay, and notwithstanding any other provision of law, funds appropriated for this fiscal year in this or any other Act may be used to pay an eligible member of the Foreign Service as defined in subsection (b) of this section a locality-based comparability payment (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code if such member's official duty station were in the District of Columbia. 
(b)A member of the Service shall be eligible for a payment under this section only if the member is designated class 1 or below for purposes of section 403 of the Foreign Service Act of 1980 (22 U.S.C. 3963) and the member's official duty station is not in the continental United States or in a non-foreign area, as defined in section 591.205 of title 5, Code of Federal Regulations. 
(c)The amount of any locality-based comparability payment that is paid to a member of the Foreign Service under this section shall be subject to any limitations on pay applicable to locality-based comparability payments under section 5304 of title 5, United States Code.refugee programs and oversight(including transfer of funds) 
1114. 
(a)FundingOf the funds appropriated in this title under the heading Migration and Refugee Assistance, up to $119,000,000 may be made available to the United Nations Relief and Works Agency for activities in the West Bank and Gaza. 
(b)OversightOf the funds made available in this title under the heading Economic Support Fund for assistance for the West Bank and Gaza, $1,000,000 shall be transferred to, and merged with, funds available under the heading Administration of Foreign Affairs, Office of Inspector General for oversight of programs in the West Bank, Gaza and surrounding region.Technical and other provisions 
1115. 
(a)ModificationTitle III of division H of Public Law 111–8 is amended under the heading “Economic Support Fund” in the second proviso by striking “up to $20,000,000” and inserting “not less than $20,000,000”. 
(b)Notification RequirementFunds appropriated by this Act that are transferred to the Department of State or the United States Agency for International Development from any other Federal department or agency shall be subject to the regular notification procedures of the Committees on Appropriations, notwithstanding any other provision of law. 
(c)Reemployment of annuitants 
(1)Section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064) is amended in subsection (g)(1) by inserting , Pakistan, after Iraq each place it appears; and, in subsection (g)(2) by striking 2009 and inserting instead 2010. 
(2)Section 61 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733) is amended in subsection (a)(1) by adding , Pakistan, after Iraq each place it appears; and, in subsection (a)(2) by striking 2008 and inserting instead 2010. 
(3)Section 625 of the Foreign Assistance Act of 1961 (22 U.S.C. 2385) is amended in subsection (j)(1)(A) by adding , Pakistan, after Iraq each place it appears; and, in subsection (j)(1)(B) by striking 2008 and inserting instead 2010. 
(d)Incentives for critical postsNotwithstanding sections 5753(a)(2)(A) and 5754(a)(2)(A) of title 5, United States Code, appropriations made available by this or any other Act may be used to pay recruitment, relocation, and retention bonuses under chapter 57 of title 5, United States Code to members of the Foreign Service, other than chiefs of mission and ambassadors at large, who are on official duty in Iraq, Afghanistan, or Pakistan. This authority shall terminate on October 1, 2010. 
(e)Of the funds appropriated under the heading “Foreign Military Financing Program” in Public Law 110–161 that are available for assistance for Colombia, $500,000 may be transferred to, and merged with, funds appropriated under the heading “International Narcotics Control and Law Enforcement” to provide medical and rehabilitation assistance for members of Colombian security forces who have suffered severe injuries.afghanistan and pakistan commitment and capabilities report 
1116. 
(a)Reporting RequirementNot later than the date of submission of the fiscal year 2011 budget request, the President shall submit a report to the appropriate congressional committees, in classified form if necessary, assessing the extent to which the Afghan and Pakistani governments are demonstrating the necessary commitment, capability, conduct and unity of purpose to warrant the continuation of the President's policy announced on March 27, 2009, to include: 
(1)the level of political consensus and unity of purpose across ethnic, tribal, religious and political party affiliations to confront the political and security challenges facing the region; 
(2)the level of government corruption that undermines such political consensus and unity of purpose, and actions taken to eliminate it; 
(3)the actions taken by respective security forces and appropriate government entities in developing a counterinsurgency capability, conducting counterinsurgency operations and establishing security and governance on the ground; 
(4)the actions taken by respective intelligence agencies in cooperating with the United States on counterinsurgency and counterterrorism operations and in terminating policies and programs, and removing personnel, that provide material support to extremist networks that target United States troops or undermine United States objectives in the region; 
(5)the ability of the Afghan and Pakistani governments to effectively control and govern the territory within their respective borders; and 
(6)the ways in which United States Government assistance contributed, or failed to contribute, to achieving the actions outlined above. 
(b)Policy AssessmentThe President, on the basis of information gathered and coordinated by the National Security Council, shall advise the appropriate congressional committees on how such assessment requires, or does not require, changes to such policy. 
(c)DefinitionFor purposes of this section, “appropriate congressional committees” means the Committees on Appropriations, Foreign Relations and Armed Services of the Senate, and the Committees on Appropriations, Foreign Affairs and Armed Services of the House of Representatives.United states policy report on afghanistan and pakistan 
1117. 
(a)Statement of ObjectivesNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a clear statement of the objectives of United States policy with respect to Afghanistan and Pakistan, and the metrics to be utilized to assess progress toward achieving such objectives. 
(b)Reporting RequirementNot later than March 30, 2010 and every 180 days thereafter until September 30, 2011, the President, in consultation with Coalition partners as appropriate, shall submit to the appropriate congressional committees a report, in classified form if necessary, setting forth the following: 
(1)a description and assessment of the progress of United States Government efforts, including those of the Department of Defense, the Department of State, the United States Agency for International Development, and the Department of Justice, in achieving the objectives for Afghanistan and Pakistan in subsection (a); 
(2)any modification of the metrics in subsection (a) in light of circumstances in Afghanistan or Pakistan, together with a justification for such modification; and 
(3)recommendations for the additional resources or authorities, if any, required to achieve such objectives for Afghanistan and Pakistan. 
(c)ClassificationAny report submitted in classified form shall include an unclassified annex or summary of the matters contained in the report.  
(d)DefinitionFor purposes of this section, “appropriate congressional committees” means— 
(1)the Committees on Armed Services, Appropriations, Foreign Relations, Homeland Security and Governmental Affairs, and the Judiciary, and the Select Committee on Intelligence of the Senate; and 
(2)the Committees on Armed Services, Appropriations, Foreign Affairs, Homeland Security, and the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives. 
XIIDEPARTMENT OF TRANSPORTATIONOffice of the secretaryPAYMENTS TO AIR CARRIERS(AIRPORT AND AIRWAY TRUST FUND)In addition to funds made available under Public Law 111–8 and funds authorized under subsection 41742(a)(1) of title 49, United States Code, to carry out the essential air service program, to be derived from the Airport and Airway Trust Fund, $13,200,000, to remain available until expended.Federal Aviation AdministrationGRANTS-IN-AID FOR AIRPORTS(AIRPORT AND AIRWAY TRUST FUND)(RESCISSION)Of the amounts authorized under sections 48103 and 48112 of title 49, United States Code, $13,200,000 are permanently rescinded from amounts authorized for the fiscal year ending September 30, 2008.GENERAL PROVISIONS—THIS TITLE 
1201.Section 1937(d) of Public Law 109–59 (119 Stat. 1144, 1510) is amended— 
(1)in paragraph (1) by striking “expenditures” each place that it appears and inserting “allocations”; and 
(2)in paragraph (2) by striking “expenditure” and inserting “allocation”. 
1202.A recipient and subrecipient of funds appropriated in Public Law 111–5 and apportioned pursuant to section 5311 and section 5336 (other than subsection (i)(1) and (j)) of title 49, United States Code, may use up to 10 percent of the amount apportioned for the operating costs of equipment and facilities for use in public transportation or for eligible activities under section 5311(f): Provided, That a grant obligating such funds on or after February 17, 2009, may be amended to allow a recipient and subrecipient to use the funds made available for operating assistance: Provided further, That applicable chapter 53 requirements apply, except for the Federal share which shall be, at the option of the recipient, up to 100 percent. 
1203.Public Law 110–329, under the heading “Project-Based Rental Assistance”, is amended by striking “project-based vouchers” and all that follows up to the period and inserting “activities and assistance for the provision of tenant-based rental assistance, including related administrative expenses, as authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.), $80,000,000, to remain available until expended: Provided, That such funds shall be made available within 60 days of the enactment of this Act: Provided further, That in carrying out the activities authorized under this heading, the Secretary shall waive section (o)(13)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)(B))”. 
1204.Public Law 111–5 is amended by striking the second proviso under the heading “HOME Investment Partnerships Program” and inserting “Provided further, That the housing credit agencies in each State shall distribute these funds competitively under this heading and pursuant to their qualified allocation plan (as defined in section 42(m) of the Internal Revenue Code of 1986) to owners of projects who have received or receive simultaneously an award of low-income housing tax credits under sections 42(h) and 1400N of the Internal Revenue Code of 1986:”. 
1205.Notwithstanding Section 1606, amounts made available under Division A of Public Law 111-5 for the “Public Housing Capital Fund” to carry out capital and management activities for public housing agencies as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) shall be subject to 42 U.S.C. 1437j; for the Community Development Fund to carry out the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) shall be subject to 42 U.S.C. 5310 (or a waiver under 42 U.S.C. 5307(e)(2)); for Native American Housing Block Grants, as authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.) (“NAHASDA”) shall be subject to 25 U.S.C. 4114(b); and for a housing entity eligible to receive funding under title VIII of NAHASDA (25 U.S.C. 4221 et seq.) shall be subject to 25 U.S.C. 4225(b).Title XIII—Consumer Assistance to Recycle and Save Program 
1301.Short TitleThis title may be cited as the Consumer Assistance to Recycle and Save Act of 2009. 
1302.Consumer Assistance to Recycle and Save Program 
(a)EstablishmentThere is established in the National Highway Traffic Safety Administration a voluntary program to be known as the Consumer Assistance to Recycle and Save Program through which the Secretary, in accordance with this section and the regulations promulgated under subsection (d), shall— 
(1)authorize the issuance of an electronic voucher, subject to the specifications set forth in subsection (c), to offset the purchase price or lease price for a qualifying lease of a new fuel efficient automobile upon the surrender of an eligible trade-in vehicle to a dealer participating in the Program; 
(2)register dealers for participation in the Program and require that all registered dealers— 
(A)accept vouchers as provided in this section as partial payment or down payment for the purchase or qualifying lease of any new fuel efficient automobile offered for sale or lease by that dealer; and 
(B)in accordance with subsection (c)(2), to transfer each eligible trade-in vehicle surrendered to the dealer under the Program to an entity for disposal; 
(3)in consultation with the Secretary of the Treasury, make electronic payments to dealers for eligible transactions by such dealers, in accordance with the regulations issued under subsection (d); and 
(4)in consultation with the Secretary of the Treasury and the Inspector General of the Department of Transportation, establish and provide for the enforcement of measures to prevent and penalize fraud under the program. 
(b)Qualifications for and value of vouchersA voucher issued under the Program shall have a value that may be applied to offset the purchase price or lease price for a qualifying lease of a new fuel efficient automobile as follows: 
(1)$3,500 valueThe voucher may be used to offset the purchase price or lease price of the new fuel efficient automobile by $3,500 if— 
(A)the new fuel efficient automobile is a passenger automobile and the combined fuel economy value of such automobile is at least 4 miles per gallon higher than the combined fuel economy value of the eligible trade-in vehicle; 
(B)the new fuel efficient automobile is a category 1 truck and the combined fuel economy value of such truck is at least 2 miles per gallon higher than the combined fuel economy value of the eligible trade-in vehicle; 
(C)the new fuel efficient automobile is a category 2 truck that has a combined fuel economy value of at least 15 miles per gallon and— 
(i)the eligible trade-in vehicle is a category 2 truck and the combined fuel economy value of the new fuel efficient automobile is at least 1 mile per gallon higher than the combined fuel economy value of the eligible trade-in vehicle; or 
(ii)the eligible trade-in vehicle is a category 3 truck of model year 2001 or earlier; or 
(D)the new fuel efficient automobile is a category 3 truck and the eligible trade-in vehicle is a category 3 truck of model year of 2001 or earlier and is of similar size or larger than the new fuel efficient automobile as determined in a manner prescribed by the Secretary. 
(2)$4,500 valueThe voucher may be used to offset the purchase price or lease price of the new fuel efficient automobile by $4,500 if— 
(A)the new fuel efficient automobile is a passenger automobile and the combined fuel economy value of such automobile is at least 10 miles per gallon higher than the combined fuel economy value of the eligible trade-in vehicle; 
(B)the new fuel efficient automobile is a category 1 truck and the combined fuel economy value of such truck is at least 5 miles per gallon higher than the combined fuel economy value of the eligible trade-in vehicle; or 
(C)the new fuel efficient automobile is a category 2 truck that has a combined fuel economy value of at least 15 miles per gallon and the combined fuel economy value of such truck is at least 2 miles per gallon higher than the combined fuel economy value of the eligible trade-in vehicle and the eligible trade-in vehicle is a category 2 truck. 
(c)Program specifications 
(1)Limitations 
(A)General period of eligibilityA voucher issued under the Program shall be used only in connection with the purchase or qualifying lease of new fuel efficient automobiles that occur between July 1, 2009 and November 1, 2009. 
(B)Number of vouchers per person and per trade-in vehicleNot more than 1 voucher may be issued for a single person and not more than 1 voucher may be issued for the joint registered owners of a single eligible trade-in vehicle. 
(C)No combination of vouchersOnly 1 voucher issued under the Program may be applied toward the purchase or qualifying lease of a single new fuel efficient automobile. 
(D)Cap on funds for category 3 trucksNot more than 7.5 percent of the total funds made available for the Program shall be used for vouchers for the purchase or qualifying lease of category 3 trucks. 
(E)Combination with other incentives permittedThe availability or use of a Federal, State, or local incentive or a State-issued voucher for the purchase or lease of a new fuel efficient automobile shall not limit the value or issuance of a voucher under the Program to any person otherwise eligible to receive such a voucher. 
(F)No additional feesA dealer participating in the program may not charge a person purchasing or leasing a new fuel efficient automobile any additional fees associated with the use of a voucher under the Program. 
(G)Number and amountThe total number and value of vouchers issued under the Program may not exceed the amounts appropriated for such purpose. 
(2)Disposition of eligible trade-in vehicles 
(A)In generalFor each eligible trade-in vehicle surrendered to a dealer under the Program, the dealer shall certify to the Secretary, in such manner as the Secretary shall prescribe by rule, that the dealer— 
(i)has not and will not sell, lease, exchange, or otherwise dispose of the vehicle for use as an automobile in the United States or in any other country; and 
(ii)will transfer the vehicle (including the engine block), in such manner as the Secretary prescribes, to an entity that will ensure that the vehicle— 
(I)will be crushed or shredded within such period and in such manner as the Secretary prescribes; and 
(II)has not been, and will not be, sold, leased, exchanged, or otherwise disposed of for use as an automobile in the United States or in any other country. 
(B)Savings provisionNothing in subparagraph (A) may be construed to preclude a person who is responsible for ensuring that the vehicle is crushed or shredded from— 
(i)selling any parts of the disposed vehicle other than the engine block and drive train (unless with respect to the drive train, the transmission, drive shaft, or rear end are sold as separate parts); or 
(ii)retaining the proceeds from such sale. 
(C)CoordinationThe Secretary shall coordinate with the Attorney General to ensure that the National Motor Vehicle Title Information System and other publicly accessible systems are appropriately updated on a timely basis to reflect the crushing or shredding of vehicles under this section and appropriate reclassification of the vehicles’ titles. The commercial market shall also have electronic and commercial access to the vehicle identification numbers of vehicles that have been disposed of on a timely basis. 
(d)RegulationsNotwithstanding the requirements of section 553 of title 5, United States Code, the Secretary shall promulgate final regulations to implement the Program not later than 30 days after the date of the enactment of this Act. Such regulations shall— 
(1)provide for a means of registering dealers for participation in the Program; 
(2)establish procedures for the reimbursement of dealers participating in the Program to be made through electronic transfer of funds for the amount of the vouchers as soon as practicable but no longer than 10 days after the submission of information supporting the eligible transaction, as deemed appropriate by the Secretary; 
(3)require the dealer to use the voucher in addition to any other rebate or discount advertised by the dealer or offered by the manufacturer for the new fuel efficient automobile and prohibit the dealer from using the voucher to offset any such other rebate or discount; 
(4)require dealers to disclose to the person trading in an eligible trade-in vehicle the best estimate of the scrappage value of such vehicle and to permit the dealer to retain $50 of any amounts paid to the dealer for scrappage of the automobile as payment for any administrative costs to the dealer associated with participation in the Program; 
(5)consistent with subsection (c)(2), establish requirements and procedures for the disposal of eligible trade-in vehicles and provide such information as may be necessary to entities engaged in such disposal to ensure that such vehicles are disposed of in accordance with such requirements and procedures, including— 
(A)requirements for the removal and appropriate disposition of refrigerants, antifreeze, lead products, mercury switches, and such other toxic or hazardous vehicle components prior to the crushing or shredding of an eligible trade-in vehicle, in accordance with rules established by the Secretary in consultation with the Administrator of the Environmental Protection Agency, and in accordance with other applicable Federal or State requirements; 
(B)a mechanism for dealers to certify to the Secretary that each eligible trade-in vehicle will be transferred to an entity that will ensure that the vehicle is disposed of, in accordance with such requirements and procedures, and to submit the vehicle identification numbers of the vehicles disposed of and the new fuel efficient automobile purchased with each voucher; 
(C)a mechanism for obtaining such other certifications as deemed necessary by the Secretary from entities engaged in vehicle disposal; and 
(D)a list of entities to which dealers may transfer eligible trade-in vehicles for disposal; and 
(6)provide for the enforcement of the penalties described in subsection (e). 
(e)Anti-fraud provisions 
(1)ViolationIt shall be unlawful for any person to violate any provision under this section or any regulations issued pursuant to subsection (d) (other than by making a clerical error). 
(2)PenaltiesAny person who commits a violation described in paragraph (1) shall be liable to the United States Government for a civil penalty of not more than $15,000 for each violation. The Secretary shall have the authority to assess and compromise such penalties, and shall have the authority to require from any entity the records and inspections necessary to enforce this program. In determining the amount of the civil penalty, the severity of the violation and the intent and history of the person committing the violation shall be taken into account. 
(f)Information to consumers and dealersNot later than 30 days after the date of the enactment of this Act, and promptly upon the update of any relevant information, the Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall make available on an Internet website and through other means determined by the Secretary information about the Program, including— 
(1)how to determine if a vehicle is an eligible trade-in vehicle; 
(2)how to participate in the Program, including how to determine participating dealers; and 
(3)a comprehensive list, by make and model, of new fuel efficient automobiles meeting the requirements of the Program.Once such information is available, the Secretary shall conduct a public awareness campaign to inform consumers about the Program and where to obtain additional information. 
(g)Record keeping and report 
(1)DatabaseThe Secretary shall maintain a database of the vehicle identification numbers of all new fuel efficient vehicles purchased or leased and all eligible trade-in vehicles disposed of under the Program. 
(2)Report on Efficacy of the programNot later than 60 days after the termination date described in subsection (c)(1)(A), the Secretary shall submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate describing the efficacy of the Program, including— 
(A)a description of Program results, including— 
(i)the total number and amount of vouchers issued for purchase or lease of new fuel efficient automobiles by manufacturer (including aggregate information concerning the make, model, model year) and category of automobile; 
(ii)aggregate information regarding the make, model, model year, and manufacturing location of vehicles traded in under the Program; and 
(iii)the location of sale or lease; 
(B)an estimate of the overall increase in fuel efficiency in terms of miles per gallon, total annual oil savings, and total annual greenhouse gas reductions, as a result of the Program; and 
(C)an estimate of the overall economic and employment effects of the Program. 
(h)Exclusion of Vouchers From Income 
(1)For purposes of all Federal and State ProgramsA voucher issued under this program or any payment made for such a voucher pursuant to subsection (a)(3) shall not be regarded as income and shall not be regarded as a resource for the month of receipt of the voucher and the following 12 months, for purposes of determining the eligibility of the recipient of the voucher (or the recipient’s spouse or other family or household members) for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal or State program. 
(2)For purposes of TaxationA voucher issued under the program or any payment made for such a voucher pursuant to subsection (a)(3) shall not be considered as gross income of the purchaser of a vehicle for purposes of the Internal Revenue Code of 1986. 
(i)DefinitionsAs used in this section— 
(1)the term passenger automobile means a passenger automobile, as defined in section 32901(a)(18) of title 49, United States Code, that has a combined fuel economy value of at least 22 miles per gallon; 
(2)the term category 1 truck means a nonpassenger automobile, as defined in section 32901(a)(17) of title 49, United States Code, that has a combined fuel economy value of at least 18 miles per gallon, except that such term does not include a category 2 truck; 
(3)the term category 2 truck means a large van or a large pickup, as categorized by the Secretary using the method used by the Environmental Protection Agency and described in the report entitled Light-Duty Automotive Technology and Fuel Economy Trends: 1975 through 2008; 
(4)the term category 3 truck means a work truck, as defined in section 32901(a)(19) of title 49, United States Code; 
(5)the term combined fuel economy value means— 
(A)with respect to a new fuel efficient automobile, the number, expressed in miles per gallon, centered below the words Combined Fuel Economy on the label required to be affixed or caused to be affixed on a new automobile pursuant to subpart D of part 600 of title 40, Code of Federal Regulations; 
(B)with respect to an eligible trade-in vehicle, the equivalent of the number described in subparagraph (A), and posted under the words Estimated New EPA MPG and above the word Combined for vehicles of model year 1984 through 2007, or posted under the words New EPA MPG and above the word Combined for vehicles of model year 2008 or later on the fueleconomy.gov website of the Environmental Protection Agency for the make, model, and year of such vehicle; or 
(C)with respect to an eligible trade-in vehicle manufactured between model years 1978 through 1985, the equivalent of the number described in subparagraph (A) as determined by the Secretary (and posted on the website of the National Highway Traffic Safety Administration) using data maintained by the Environmental Protection Agency for the make, model, and year of such vehicle. 
(6)the term dealer means a person licensed by a State who engages in the sale of new automobiles to ultimate purchasers; 
(7)the term eligible trade-in vehicle means an automobile or a work truck (as such terms are defined in section 32901(a) of title 49, United States Code) that, at the time it is presented for trade-in under this section— 
(A)is in drivable condition; 
(B)has been continuously insured consistent with the applicable State law and registered to the same owner for a period of not less than 1 year immediately prior to such trade-in; 
(C)was manufactured less than 25 years before the date of the trade-in; and 
(D)in the case of an automobile, has a combined fuel economy value of 18 miles per gallon or less; 
(8)the term new fuel efficient automobile means an automobile described in paragraph (1), (2), (3), or (4)— 
(A)the equitable or legal title of which has not been transferred to any person other than the ultimate purchaser; 
(B)that carries a manufacturer’s suggested retail price of $45,000 or less; 
(C)that— 
(i)in the case of passenger automobiles, category 1 trucks, or category 2 trucks, is certified to applicable standards under section 86.1811–04 of title 40, Code of Federal Regulations; or 
(ii)in the case of category 3 trucks, is certified to the applicable vehicle or engine standards under section 86.1816–08, 86–007–11, or 86.008–10 of title 40, Code of Federal Regulations; and 
(D)that has the combined fuel economy value of at least— 
(i)22 miles per gallon for a passenger automobile; 
(ii)18 miles per gallon for a category 1 truck; or 
(iii)15 miles per gallon for a category 2 truck; 
(9)the term Program means the Consumer Assistance to Recycle and Save Program established by this section; 
(10)the term qualifying lease means a lease of an automobile for a period of not less than 5 years; 
(11)the term scrappage value means the amount received by the dealer for a vehicle upon transferring title of such vehicle to the person responsible for ensuring the dismantling and destroying of the vehicle; 
(12)the term Secretary means the Secretary of Transportation acting through the National Highway Traffic Safety Administration; 
(13)the term ultimate purchaser means, with respect to any new automobile, the first person who in good faith purchases such automobile for purposes other than resale; 
(14)the term vehicle identification number means the 17 character number used by the automobile industry to identify individual automobiles; and 
(15)the term voucher means an electronic transfer of funds to a dealer based on an eligible transaction under this program. 
(j)AppropriationThere is hereby appropriated to the Secretary of Transportation $1,000,000,000, of which up to $50,000,000 is available for administration, to remain available until expended to carry out this section. 
XIVOTHER MATTERSINTERNATIONAL ASSISTANCE PROGRAMSINTERNATIONAL MONETARY PROGRAMSUnited States Quota, International Monetary FundFor an increase in the United States quota in the International Monetary Fund, the dollar equivalent of 4,973,100,000 Special Drawing Rights, to remain available until expended: Provided, That the cost of the amounts provided herein shall be determined as provided under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et. seq.): Provided further, That for purposes of section 502(5) of the Federal Credit Reform Act of 1990, the discount rate in section 502(5)(E) shall be adjusted for market risks: Provided further, That section 504(b) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(b)) shall not apply.Loans to International Monetary FundFor loans to the International Monetary Fund under section 17(a)(2) and (b)(2) of the Bretton Woods Agreements Act (Public Law 87–490, 22 U.S.C. 286e–2), as amended by this Act pursuant to the New Arrangements to Borrow, the dollar equivalent of up to 75,000,000,000 Special Drawing Rights, to remain available until expended, in addition to any amounts previously appropriated under section 17 of such Act: Provided, That if the United States agrees to an expansion of its credit arrangement in an amount less than the dollar equivalent of 75,000,000,000 Special Drawing Rights, any amount over the United States' agreement shall not be available until further appropriated: Provided further, That the cost of the amounts provided herein shall be determined as provided under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et. seq.): Provided further, That for purposes of section 502(5) of the Federal Credit Reform Act of 1990, the discount rate in section 502(5)(E) shall be adjusted for market risks: Provided further, That section 504(b) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(b)) shall not apply.GENERAL PROVISIONS—INTERNATIONAL ASSISTANCE PROGRAMS 
1401.Section 17 of the Bretton Woods Agreements Act (22 U.S.C. 286e–2) is amended— 
(1)in subsection (a)— 
(A)by inserting (1) before In order to; and 
(B)by adding at the end the following: 
 
(2)In order to carry out the purposes of a one-time decision of the Executive Directors of the International Monetary Fund (the Fund) to expand the resources of the New Arrangements to Borrow, established pursuant to the decision of January 27, 1997 referred to in paragraph (1) above, and to make other amendments to the New Arrangements to Borrow to achieve an expanded and more flexible New Arrangements to Borrow as contemplated by paragraph 17 of the G–20 Leaders’ Statement of April 2, 2009 in London, the Secretary of the Treasury is authorized to instruct the United States Executive Director to consent to such amendments notwithstanding subsection (d) of this section, and to make loans, in an amount not to exceed the dollar equivalent of 75,000,000,000 Special Drawing Rights, in addition to any amounts previously authorized under this section and limited to such amounts as are provided in advance in appropriations Acts, except that prior to activation, the Secretary of the Treasury shall report to Congress on whether supplementary resources are needed to forestall or cope with an impairment of the international monetary system and whether the Fund has fully explored other means of funding, to the Fund under article VII, section 1(i), of the Articles of Agreement of the Fund: 
Provided,  That prior to instructing the United States Executive Director to provide consent to such amendments, the Secretary of the Treasury shall consult with the appropriate congressional committees on the amendments to be made to the New Arrangements to Borrow, including guidelines and criteria governing the use of its resources; the countries that have made commitments to contribute to the New Arrangements to Borrow and the amount of such commitments; and the steps taken by the United States to expand the number of countries so the United States share of the expanded New Arrangements to Borrow is representative of its share as of the date of enactment of this Act: 
Provided further,  That any loan under the authority granted in this subsection shall be made with due regard to the present and prospective balance of payments and reserve position of the United States..and 
(2)in subsection (b)— 
(A)by inserting (1) before For the purpose of; 
(B)by inserting subsection (a)(1) of after pursuant to; and 
(C)by adding at the end the following: 
 
(2)For the purpose of making loans to the International Monetary Fund pursuant to subsection (a)(2) of this section, there is hereby authorized to be appropriated not to exceed the dollar equivalent of 75,000,000,000 Special Drawing Rights, in addition to any amounts previously authorized under this section, except that prior to activation, the Secretary of the Treasury shall report to Congress on whether supplementary resources are needed to forestall or cope with an impairment of the international monetary system and whether the Fund has fully explored other means of funding, to remain available until expended to meet calls by the Fund. Any payments made to the United States by the Fund as a repayment on account of the principal of a loan made under this section shall continue to be available for loans to the Fund.. 
1402.The Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the following: 
 
64.Acceptance of amendments to the articles of agreement of the fundThe United States Governor of the Fund may agree to and accept the amendments to the Articles of Agreement of the Fund as proposed in the resolutions numbered 63–2 and 63–3 of the Board of Governors of the Fund which were approved by such Board on April 28, 2008 and May 5, 2008, respectively. 
65.Quota increase 
(a)In generalThe United States Governor of the Fund may consent to an increase in the quota of the United States in the Fund equivalent to 4,973,100,000 Special Drawing Rights. 
(b)Subject to appropriationsThe authority provided by subsection (a) shall be effective only to such extent or in such amounts as are provided in advance in appropriations Acts. 
66.Approval to sell a limited amount of the fund’s gold 
(a)The Secretary of the Treasury is authorized to instruct the United States Executive Director of the Fund to vote to approve the sale of up to 12,965,649 ounces of the Fund’s gold acquired since the second Amendment to the Fund’s Articles of Agreement, only if such sales are consistent with the guidelines agreed to by the Executive Board of the Fund described in the Report of the Managing Director to the International Monetary and Financial Committee on a New Income and Expenditure Framework for the International Monetary Fund (April 9, 2008) to prevent disruption to the world gold market: 
Provided,  That at least 30 days prior to any such vote, the Secretary shall consult with the appropriate congressional committees regarding the use of proceeds from the sale of such gold: 
Provided further,  That the Secretary of the Treasury shall seek to ensure that: 
(1)the Fund will provide support to low-income countries that are eligible for the Poverty Reduction and Growth Facility or other low-income lending from the Fund by making available Fund resources of not less than $4,000,000,000; 
(2)such Fund resources referenced above will be used to leverage additional support by a significant multiple to provide loans with substantial concessionality and debt service payment relief and/or grants, as appropriate to a country’s circumstances: 
(3)support provided through forgiveness of interest on concessional loans will be provided for not less than two years; and 
(4)the support provided to low-income countries occurs within six years, a substantial amount of which shall occur within the initial two years. 
(b)In addition to agreeing to and accepting the amendments referred to in section 64 of this Act relating to the use of proceeds from the sale of such gold, the United States Governor is authorized, consistent with subsection (a), to take such actions as may be necessary, including those referred to in section 5(e) of this Act, to also use such proceeds for the purpose of assisting low-income countries. 
67.Acceptance of amendment to the articles of agreement of the fundThe United States Governor of the Fund may agree to and accept the amendment to the Articles of Agreement of the Fund as proposed in the resolution numbered 54–4 of the Board of Governors of the Fund which was approved by such Board on October 22, 1997: 
Provided,  That not more than one year after the acceptance of such amendments to the Fund’s Articles of Agreement, the Secretary of the Treasury shall submit a report to the appropriate congressional committees analyzing Special Drawing Rights, to include a discussion of how those countries that significantly use or acquire Special Drawing Rights in accordance with Article XIX, Section 2(c), use or acquire them; the extent to which countries experiencing balance of payment difficulties exchange or use their Special Drawing Rights to acquire reserve currencies; and the manner in which those reserve currencies are acquired when utilizing Special Drawing Rights.. 
1403. 
(a)Not later than 30 days after enactment of this Act, the Secretary of the Treasury, in consultation with the Executive Director of the World Bank and the Executive Board of the International Monetary Fund (the Fund), shall submit a report to the appropriate congressional committees detailing the steps taken to coordinate the activities of the World Bank and the Fund to avoid duplication of missions and programs, and steps taken by the Department of the Treasury and the Fund to increase the oversight and accountability of the Fund's activities. 
(b)For the purposes of this title, appropriate congressional committees means the Committees on Appropriations, Banking, Housing, and Urban Affairs, and Foreign Relations of the Senate, and the Committees on Appropriations, Foreign Affairs, and Financial Services of the House of Representatives. 
(c)In the next report to Congress on international economic and exchange rate policies, the Secretary of the Treasury shall: (1) report on ways in which the Fund’s surveillance function under Article IV could be enhanced and made more effective in terms of avoiding currency manipulation; (2) report on the feasibility and usefulness of publishing the Fund’s internal calculations of indicative exchange rates; and (3) provide recommendations on the steps that the Fund can take to promote global financial stability and conduct effective multilateral surveillance. 
(d)The Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund to use the voice and vote of the United States to oppose any loan, project, agreement, memorandum, instrument, plan, or other program of the Fund to a Heavily Indebted Poor Country that imposes budget caps or restraints that do not allow the maintenance of or an increase in governmental spending on health care or education; and to promote government spending on health care, education, food aid, or other critical safety net programs in all of the Fund's activities with respect to Heavily Indebted Poor Countries. 
1404.Title XVI of the International Financial Institutions Act (22 U.S.C. 262p–262p–8) is amended by adding at the end the following: The Secretary of the Treasury shall instruct the United States Executive Director at each of the International Financial Institutions (as defined in section 1701(c)(2) of this Act) to use the voice and vote of the United States to oppose the provision of loans or other use of the funds of the respective institution to any country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, or section 40 of the Arms Export Control Act, to be a government that has repeatedly provided support for acts of international terrorism..GENERAL PROVISIONS—THIS ACTAVAILABILITY OF FUNDS 
14101.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
14102. 
(a)Overseas deployments designationsExcept as provided in subsections (b) and (c), each amount in this Act is designated as being for overseas deployments and other activities pursuant to sections 401(c)(4) and 423(a)(1) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.  
(b)Emergency DesignationsEach amount in titles I, II, IV, V, VII, VIII, IX, XII, XIII, XIV, and VI except for amounts under the heading Coast Guard Operating Expenses is designated as necessary to meet emergency needs pursuant to sections 403(a) and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.  
(c)Subsection (a) shall not apply to the amounts rescinded in section 309 for Operation and Maintenance, Marine Corps, “Operation and Maintenance, Air Force”, and Operation and Maintenance, Army Reserve.  
14103. 
(a)None of the funds made available in this or any prior Act may be used to release an individual who is detained as of the date of enactment of this Act, at Naval Station, Guantanamo Bay, Cuba, into the continental United States, Alaska, Hawaii, or the District of Columbia.  
(b)None of the funds made available in this or any prior Act may be used to transfer an individual who is detained as of the date of enactment of this Act, at Naval Station, Guantanamo Bay, Cuba, for the purpose of detention in the continental United States, Alaska, Hawaii, or the District of Columbia, except as provided in subsection (c).  
(c)None of the funds made available in this or any prior Act may be used to transfer an individual who is detained, as of the date of enactment of this Act, at Naval Station, Guantanamo Bay, Cuba, into the continental United States, Alaska, Hawaii, or the District of Columbia, for the purposes of prosecuting such individual, or detaining such individual during legal proceedings, until 45 days after the plan detailed in subsection (d) is received.  
(d)The President shall submit to the Congress, in classified form, a plan regarding the proposed disposition of any individual covered by subsection (c) who is detained as of the date of enactment of this Act. Such plan shall include, at a minimum, each of the following for each such individual: 
(1)The findings of an analysis regarding any risk to the national security of the United States that is posed by the transfer of the individual.  
(2)The costs associated with transferring the individual in question.  
(3)The legal rationale and associated court demands for transfer.  
(4)A plan for mitigation of any risk described in paragraph (1).  
(5)A copy of a notification to the Governor of the State to which the individual will be transferred or to the Mayor of the District of Columbia if the individual will be transferred to the District of Columbia with a certification by the Attorney General of the United States in classified form at least 14 days prior to such transfer (together with supporting documentation and justification) that the individual poses little or no security risk to the United States.  
(e)None of the funds made available in this or any prior Act may be used to transfer or release an individual detained at Naval Station, Guantanamo Bay, Cuba, as of the date of enactment of this Act, to the country of such individual's nationality or last habitual residence or to any other country other than the United States, unless the President submits to the Congress, in classified form 15 days prior to such transfer, the following information: 
(1)The name of any individual to be transferred or released and the country to which such individual is to be transferred or released.  
(2)An assessment of any risk to the national security of the United States or its citizens, including members of the Armed Services of the United States, that is posed by such transfer or release and the actions taken to mitigate such risk.  
(3)The terms of any agreement with another country for acceptance of such individual, including the amount of any financial assistance related to such agreement.  
(f)Prior to the termination of detention operations at Naval Station, Guantanamo Bay, Cuba, the President shall submit to the Congress a report in classified form describing the disposition or legal status of each individual detained at the facility as of the date of enactment of this Act. 
 This Act may be cited as the Supplemental Appropriations Act, 2009. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
